      Case 19-04043-mxm Doc 119 Filed 12/17/20                  Entered 12/17/20 16:57:35            Page 1 of 84




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed December 17, 2020                   ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION

          IN RE:                               §
                                               §
          SILVER STATE HOLDINGS, ASSIGNEE—7901 §                  CASE NO. 19-41579-MXM
          BOULEVARD 26 LLC,                    §
                                               §
          DEBTOR.                              §
                                               §
          VALLEY     RIDGE          ROOFING    §     AND
          CONSTRUCTION, LLC,                   §
                                               §
                PLAINTIFF,                     §
                                               §
          V.                                   §                  ADVERSARY NO. 19-4043-MXM
                                               §
          SILVER STATE HOLDINGS, ASSIGNEE—7901 §
          BOULEVARD 26 LLC, 7901 BLVD 26, LLC, §
          AND RICHARD N. MORASH,               §
                                               §
                DEFENDANTS.                    §

                   AMENDED FINDINGS OF FACT AND CONCLUSIONS OF LAW 1

      1
       On September 30, 2020, the Court entered its Findings of Fact and Conclusions of Law, Adv. ECF No. 95. These
      Amended Findings of Fact and Conclusions of Law supersede and replace the Court’s original Findings of Fact and
Case 19-04043-mxm Doc 119 Filed 12/17/20                       Entered 12/17/20 16:57:35              Page 2 of 84




                              [Relates to Adv. ECF Nos. 1-6, 47, 95, and 101]

         The Court held a two-day trial to liquidate all claims asserted by Plaintiff Valley Ridge

Roofing and Construction, LLC (“Valley Ridge”) against Defendants Silver State Holdings,

Assignee—7901 Boulevard 26 LLC (“Silver State”) and Richard N. Morash (“Morash”) (together,

the “Defendants”).

                                 I.       SUMMARY OF THE DISPUTE

         Morash was the sole member, manager, and director of 7901 BLVD 26, LLC (“7901”). In

2015, 7901 purchased the real property and improvements located at 7901 Boulevard 26, North

Richland Hills, Texas (the “Property”) and leased the Property to a third-party tenant. The tenant

converted the Property, formerly a Home Depot, into a high-end indoor shooting range. By early

2018, however, the tenant had defaulted on the lease, closed the shooting range, and abandoned the

Property. In the meantime, the Property had suffered roof damage caused by a storm, so 7901

contracted with Valley Ridge to repair the roof. After a dispute arose over the roof-repair contract

balance, the parties went to arbitration, which concluded with a judgment and a judgment lien in

favor of Valley Ridge against 7901 and the Property. The Valley Ridge judgment lien on the

Property was subordinate to ad valorem tax liens of Tarrant County of nearly $100,000, a $3.4


Conclusions of Law. On October 16, 2020, Valley Ridge filed its Valley Ridge Roofing and Construction, LLC’s
Motion for Reconsideration of Ruling on Civil conspiracy/Aiding and Abetting Concert of Action Claims and
Determination Regarding the Property as an Asset Under TUFTA, Adv. ECF No. 104 (the “Motion to Reconsider”).
After notice and a hearing, the Court granted the Motion to Reconsider pursuant to the Order Granting Motion to
Reconsider. See Adv. ECF No. 118. Under Federal Civil Rule 54(b), this Court is free to reconsider and modify its
interlocutory decision for any reason it deems sufficient, even in the absence of new evidence or an intervening change
in or clarification of the substantive law. Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017); United
States v. Renda, 709 F.3d 472, 479 (5th Cir. 2013). The Court may exercise this authority sua sponte. See McKethan
v. Texas Farm Bureau, 996 F.2d 734, 736 & n. 6 (5th Cir. 1993) (approving district court’s sua sponte reversal of a
denial of partial summary judgment); Stephens v. Fla. Marine Transporters, Inc., No. 12-1873, 2013 WL 5236624, at
*1 n. 1 (E.D. La. Sept. 16, 2013) (sua sponte reconsidering a ruling on a motion in limine). These Amended Findings
of Fact and Conclusions of Law include some revised findings and conclusions that neither party requested after entry
of the original Findings of Fact and Conclusions of Law.
                                                          2
Case 19-04043-mxm Doc 119 Filed 12/17/20                       Entered 12/17/20 16:57:35               Page 3 of 84




million lien held by Frost Bank, and a $180,000 third-priority lien held by the City of North

Richland Hills (the “City”).

         In late November and early December 2018, when Valley Ridge was attempting to collect

on its judgment, Morash formed Silver State and caused Silver State to acquire the City’s claim and

lien against the Property. As the new holder of the City’s third-priority lien on the Property, Silver

State posted the Property for foreclosure and acquired the Property at a January 2, 2019 foreclosure

sale, wiping out Valley Ridge’s junior lien and leaving the Property subject only to the Tarrant

County tax lien and the Frost Bank lien. Valley Ridge discovered what happened and filed an

involuntary bankruptcy petition against 7901. Silver State then filed its own bankruptcy case and

sold the Property to a third party under § 363 of the Bankruptcy Code. The net sale proceeds of

roughly $577,000, after payment of the Frost Bank lien and other claims and closing costs, are

currently being held in the Court’s registry.

         Through the Complaint, 2 Valley Ridge seeks a judgment against Silver State and Morash

through various legal claims under the Bankruptcy Code and Texas law, including preferential

transfer, actual and constructive fraudulent transfer, wrongful foreclosure, breach of fiduciary duty,

conspiracy, and aiding and abetting. In addition, Valley Ridge seeks recovery and turnover of the

funds held in the Court’s registry.

         The Court has considered the pleadings and other papers filed in this adversary proceeding



2
  Plaintiff’s Second Amended Complaint, Adv. ECF No. 47 (the “Complaint”) filed by Areya Aurzada, the Chapter 7
trustee (the “7901 Chapter 7 Trustee”) for the bankruptcy estate of 7901. Valley Ridge is the successor-in-interest to
the claims originally held by the 7901 Chapter 7 Trustee. As detailed in the Procedural History section of this opinion,
prior to 7901’s bankruptcy case, Valley Ridge filed suit against 7901 in the State Court Proceeding seeking to foreclose
its lien on the Property. Valley Ridge amended its lawsuit in the State Court Proceeding to add Silver State as a
defendant and to assert a fraudulent-transfer claim under Chapter 24 of the Texas Business and Commerce Code. The
fraudulent-transfer claim is also asserted in the Complaint.
                                                           3
Case 19-04043-mxm Doc 119 Filed 12/17/20                     Entered 12/17/20 16:57:35             Page 4 of 84




and in the bankruptcy cases of 7901 and Silver State, the testimony of witnesses, the exhibits

admitted into evidence, and the arguments of counsel. The following constitutes the Court’s

findings of fact and conclusions of law3 in support of this ruling as required by Federal Rule of

Civil Procedure 52, made applicable in this adversary proceeding by Federal Rule of Bankruptcy

Procedure 7052.

        As set forth below, the foreclosure is avoidable (a) as a preferential transfer under § 547 of

the Bankruptcy Code; (b) as an actual fraudulent transfer under § 548(a)(1)(A) of the Bankruptcy

Code; (c) as an actual fraudulent transfer under Texas Business and Commerce Code section

24.005(a)(1) and § 544 of the Bankruptcy Code; and (d) as a constructive fraudulent transfer under

Texas and Business and Commerce Code section 24.006(b) and § 544 of the Bankruptcy Code.

Silver State has no valid defense (whether affirmative defense or otherwise) to avoidance of the

foreclosure or to Valley Ridge’s recovery of the funds under Bankruptcy Code §§ 542 and 550.

In addition, Morash breached his fiduciary duties to 7901, and Morash and Silver State are jointly

and severally liable for damages arising from that breach of fiduciary duty because Silver State

conspired with, and aided and abetted, Morash in his breaches. Finally, Valley Ridge is entitled

to an $84,000 award of attorney’s fees and costs. The Court denies all other relief requested by

the parties.

                                 II.      JURISDICTION AND VENUE

        The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 1334(b)

and 157(a) and the standing order of reference in this district. This adversary proceeding is a core



3
  Any findings of fact that should more appropriately be characterized as a conclusion of law should be regarded as
such, and vice versa.
                                                        4
Case 19-04043-mxm Doc 119 Filed 12/17/20                      Entered 12/17/20 16:57:35              Page 5 of 84




proceeding over which the Court has both statutory and constitutional authority to enter a final

judgment. To the extent this proceeding is a non-core proceeding, the parties have consented to

this Court’s entry of a final judgment.4

           Venue for this adversary proceeding is proper pursuant to 28 U.S.C. § 1409(a).

                                     III.   PROCEDURAL HISTORY 5

           On October 29, 2018, Valley Ridge initiated Case Number 048-303979-18 (the “State

Court Proceeding”) by filing an original petition (the “Valley Ridge Original Petition”)6 against

7901 in the 48th Judicial District Court for Tarrant County, Texas (the “State Court”), seeking to

foreclose on its previously obtained mechanic’s lien and judicial lien against the Property.

           On December 21, 2018, 7901 filed a general denial answer in the State Court Proceeding. 7

           On February 26, 2019, Valley Ridge filed an amended petition (the “Valley Ridge

Amended Petition”)8 in the State Court Proceeding, adding Silver State as a defendant and

asserting claims for (a) judicial foreclosure of its mechanics’ lien and judicial lien, and (b)

fraudulent transfer under Chapter 24 of the Texas Business and Commerce Code based on a

January 2, 2019 state law foreclosure on the Property by Silver State.




4
 See Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1948–49 (2015); see also Joint Pretrial Order § VI, at
21, Adv. ECF No. 83 (“The Parties have agreed to this Court’s entry of final judgment on all claims in this Adversary
Proceeding, even if any such claim is not a core claim under 28 U.S.C. § 157(b)(2).”).
5
  Some of the information in this section is repeated below under the Findings of Fact, but a brief history of the two
pending bankruptcies (one by 7901 and one by Silver State) and the litigation between the parties will help the reader
understand why—despite the caption of this Memorandum Opinion—7901 is the relevant “debtor” for purposes of
the preference and fraudulent-transfer counts and why Valley Ridge is the party pursuing those claims.
6
    Pl.’s Ex. 14.
7
    Adv. No. 19-4043, ECF No. 1-4.
8
    Adv. No. 19-4043, ECF No. 1-6.
                                                          5
Case 19-04043-mxm Doc 119 Filed 12/17/20                     Entered 12/17/20 16:57:35           Page 6 of 84




            On April 8, 2019, Silver State filed a general denial answer in the State Court Proceeding. 9

            On March 6, 2019, Valley Ridge filed an involuntary petition against 7901 pursuant to 11

U.S.C. § 303, initiating Bankruptcy Case No. 19-40989. 10 The Court later entered an order for

relief against 7901 after a contested trial.11

            On April 18, 2019, Silver State filed its voluntary petition for relief under Chapter 11 of

the Bankruptcy Code, initiating Bankruptcy Case No. 19-41579. 12

            On April 22, 2019, Silver State removed the State Court Proceeding to this Court pursuant

to Federal Rule of Bankruptcy Procedure 9027(a) and 28 U.S.C. § 1452, initiating this Adversary

Proceeding No. 19-4043.13 Silver State later filed an amended answer and counterclaim (the

“Amended Answer and Counterclaims Against Valley Ridge”), asserting affirmative defenses

and seeking (a) declaratory relief that Valley Ridge has no claim, lien, or right against Silver State

or against the Property or its proceeds; (b) quiet title to the Property; and (c) attorney’s fees and

costs. 14

            On May 22, 2019, the Court entered an order (the “Sale Order”) 15 in the Silver State

bankruptcy case (a) permitting Silver State to sell the Property to a third-party purchaser, with all

disputed liens, claims, interests, and encumbrances against the Property attaching to the sale



9
    Adv. No. 19-4043, ECF No. 1-10.
10
     Case No. 19-40989, ECF No. 1.
11
     Case No. 19-40989, ECF No. 41.
12
     Case No. 19-41579, ECF No. 1.
13
     Adv. No. 19-4043, ECF No. 1.
14
     Defendant’s Amended Answer to Plaintiff’s Complaint and First Counterclaim, Adv. No. 19-4043, ECF No. 13.
15
  Order (I) Granting Debtor’s Motion to Sell Real Property Free and Clear of all Liens, Claims, Interests, and
Encumbrances; and (II) Providing for Certain Payments at Closing, Case No. 19-41579, ECF No. 35.
                                                        6
Case 19-04043-mxm Doc 119 Filed 12/17/20                      Entered 12/17/20 16:57:35         Page 7 of 84




proceeds; (b) ordering the net sale proceeds (the “Registry Funds”) to be placed into the registry

of the Court; and (c) providing that nothing in the Sale Order prejudices Valley Ridge’s claims

against Silver State and 7901 in this Adversary Proceeding. After the closing of the sale, Registry

Funds of $627,050.37 were deposited into the Court’s registry.16

           On October 28, 2019, pursuant to an agreed order in this Adversary Proceeding, 17 the 7901

Chapter 7 Trustee was substituted for Valley Ridge with respect to Valley Ridge’s fraudulent-

transfer claim.

           On October 31, 2019, the 7901 Chapter 7 Trustee filed her Plaintiff’s Second Amended

Complaint, 18 adding Morash as a defendant and asserting claims against Silver State and Morash

for (a) fraudulent transfer under Chapter 24 of the Texas Business and Commerce Code and § 544

of the Bankruptcy Code; (b) actual and constructive fraudulent transfer under § 548 of the

Bankruptcy Code; (c) preferential transfer under § 547 of the Bankruptcy Code; (d) wrongful

foreclosure; (e) breach of fiduciary duty; (f) conspiracy and aiding and abetting/concert of action;

and (g) turnover of property of the estate under § 542 of the Bankruptcy Code. The 7901 Chapter

7 Trustee also sought recovery of the Property or its value pursuant to § 550 of the Bankruptcy

Code, as well as interest, attorney’s fees, and costs.

           The Defendants answered the Second Amended Complaint, 19 with Morash asking for

attorney’s fees, interest, and expenses (the “Morash Counterclaim”), and Silver State also



16
  Ex Parte Order Authorizing and Requiring Deposit of Net Sale Proceeds into the Registry of the Court, Case No.
19-41579, ECF No. 40.
17
     Scheduling Order and Order Substituting Plaintiff in Part, Adv. No. 19-4043, ECF No. 46.
18
     Adv. No. 19-4043, ECF No. 47.
19
     Adv. No. 19-4043, ECF Nos. 58 (Silver State), 61 (Morash).
                                                          7
Case 19-04043-mxm Doc 119 Filed 12/17/20                 Entered 12/17/20 16:57:35           Page 8 of 84




asserting counterclaims for (a) disallowance of the claims asserted by the 7901 Chapter 7 Trustee

in a proof of claim filed in the Silver State bankruptcy case (the “7901 Chapter 7 Trustee Proof

of Claim”)20; (b) a surcharge against the proceeds from the sale of the Property under § 506(c) of

the Bankruptcy Code; and (c) attorney’s fees, interest, and expenses (the “Answer and

Counterclaims against 7901 Chapter 7 Trustee”).

           On January 8, 2020, the Court entered an order (the “Settlement Order”) 21 wherein the

7901 Chapter 7 Trustee, Silver State, and Valley Ridge agreed that, among other things, (a)

$50,000 of the Registry Funds would be transferred to the 7901 Chapter 7 Trustee for the benefit

of 7901’s bankruptcy estate, to the exclusion of Silver State and Valley Ridge; (b) all claims and

causes of action asserted by the 7901 Chapter 7 Trustee in the Second Amended Complaint against

Silver State and Morash (as well as the related claims asserted by the 7901 Chapter 7 Trustee in

the 7901 Chapter 7 Trustee Proof of Claim) were assigned to Valley Ridge (the “Assigned

Claims”) to prosecute for its sole benefit; (c) Valley Ridge was substituted into this Adversary

Proceeding for the 7901 Chapter 7 Trustee, and the 7901 Chapter 7 Trustee was removed as a party

to this Adversary Proceeding; and (d) Valley Ridge preserved its right to seek recovery on the

Assigned Claims and the Registry Funds, but (with an exception not relevant here) waived any

entitlement to distribution from the 7901 bankruptcy estate.

           On January 17, 2020, the Court denied Silver State’s motion for partial summary judgment

on Counts 1, 2, 3, 4, 6, and 7 of the Plaintiff’s Second Amended Complaint.22


20
     Case No. 19-41579, Claim 4-1.
21
  Agreed Order Approving Inter-Estate Compromise and Settlement, Case No. 19-40989, ECF No. 74; Case No. 19-
41579, ECF No. 133.
22
     Adv. No. 19-4043, ECF No. 63.
                                                     8
Case 19-04043-mxm Doc 119 Filed 12/17/20                       Entered 12/17/20 16:57:35              Page 9 of 84




         After the entry of the Settlement Order, $577,050.37 of Registry Funds remain. Silver

State and Valley Ridge are the only parties remaining with claims to these funds. Therefore,

although this Adversary Proceeding is in the Silver State bankruptcy case, Silver State is not the

relevant “debtor” for purposes of Valley Ridge’s fraudulent-transfer and preference claims;

instead, 7901 is the relevant debtor, and Silver State is the transferee of the Property.

                                       IV.      FINDINGS OF FACT 23

A. 7901 AND BODYGUARD

         1.       7901 is a Texas limited liability company.

         2.       Morash has been a manager and an insider of, and controlled, 7901 at all relevant

times.

         3.       In 2015, 7901 purchased the Property.

         4.       7901 financed its purchase of the Property with a loan from Frost Bank, a Texas

State Bank (“Frost Bank”), in the original principal amount of $3.4 Million (the “Frost Bank

Loan”).

         5.       Frost Bank perfected a lien against the Property securing the Frost Bank Loan, by

recording a deed of trust against the Property (the “Frost Bank Lien”), which deed of trust was

junior in priority only to the ad valorem liens of Tarrant County assessed against the Property.

         6.       Morash personally guaranteed all obligations of 7901 under the Frost Bank Loan.

         7.       The Property had previously been used as a Home Depo Expo. Silver State

purchased the Property to lease it out to a third-party tenant.


23
  The headings and numbered paragraphs in this section are taken from the STATEMENT OF STIPULATED FACTS
section in the Joint Pretrial Order, Adv. ECF No. 83. With a few nonmaterial and stylistic changes, the Court has
adopted the parties’ stipulated facts. The lettered subparagraphs in this section are the Court’s independent findings.
                                                          9
Case 19-04043-mxm Doc 119 Filed 12/17/20              Entered 12/17/20 16:57:35       Page 10 of 84




        8.      Pursuant to that plan, 7901, as lessor, entered into a long-term commercial real

 estate lease (the “Lease”) with Bodyguard Sports I, LP (“Bodyguard”).

        9.      On October 16, 2015, Bodyguard executed a note in the principal amount of

 $180,000.00 (the “October 2015 Note”) in favor of the City of North Richland Hills, Texas (the

 “City”) for a loan (the “City Loan”) obtained from the City.

        10.     On October 16, 2015, 7901 executed a Second Lien Deed of Trust in favor of the

 City, granting a second lien against the Property to secure the October 2015 Note (the “City Lien”).

 The parties disagree regarding what exactly the City Lien secured, including whether it was limited

 solely to the October 2015 Note.

        11.     On April 26, 2017, Bodyguard executed a Note in the principal amount of

 $180,000.00 in favor of the City (the “April 2017 Note”). The parties otherwise disagree as to

 whether the City Lien remained valid as of the time of the Foreclosure (defined below) due to an

 alleged amendment, or restatement, or termination of one or more notes evidencing the City Loan;

 the parties agree only that, at the time of the October 2015 Note, the City recorded the City Lien

 and held the foregoing lien.

        12.     No new deed of trust was executed when the April 2017 Note was executed. The

 parties otherwise disagree as to whether the City Lien remained valid as of the time of the

 Foreclosure (defined below) due to an alleged amendment, or restatement, or termination of one

 or more notes evidencing the City Loan; they agree only that, at the time of the origination of the

 October 2015 Note, the City recorded the City Lien and held the foregoing lien.

        13.     On October 22, 2015, The First National Bank of Tom Bean (“Tom Bean Bank”)

 recorded against the Property that certain UCC fixture filing (the “Tom Bean Fixture Filing”).

                                                 10
Case 19-04043-mxm Doc 119 Filed 12/17/20             Entered 12/17/20 16:57:35      Page 11 of 84




 B. VALLEY RIDGE AND VALLEY RIDGE LIEN

        14.     Valley Ridge is a Texas limited liability company specializing in repairing and

 replacing roofs, including on commercial buildings.

        15.     In 2016, a storm damaged the roof on the Property. 7901 had insurance in place to

 repair or replace the roof.

        16.     7901 contracted with Valley Ridge to replace the roof, pursuant to a

 Commercial/Specialty Roofing Agreement executed by the parties on September 9, 2016.

        17.     Ultimately, Valley Ridge replaced the roof, at a cost to 7901 of almost $2 million.

 7901, using insurance proceeds, paid Valley Ridge more than $1.6 million of this price. However,

 a dispute arose between the parties regarding whether 7901 owed Valley Ridge approximately

 $300,000 more in insurance proceeds 7901 had received than it had paid for the replacement of

 the roof.

        18.     On June 27, 2017, Valley Ridge recorded that certain Affidavit for Mechanic’s and

 Materialman’s Lien against the Property, assigned Tarrant County Clerk’s file number

 D217145587 claiming that 7901 owed $863,293.79 to Valley Ridge for labor and materials.

        19.     Thereafter, Valley Ridge initiated an arbitration proceeding against 7901, at which

 Valley Ridge prevailed, and the arbitrator awarded Valley Ridge $508,633.49 against 7901.

 Thereafter, Valley Ridge obtained a judicial confirmation of that award, in the nature of a final

 judgment (the “Judgment”) entered on May 16, 2018 by the 298th Judicial District Court of Dallas

 County, Texas.

        20.     After the arbitration was instituted, and before the award and the Judgment, 7901

 paid $521,570.15 to Valley Ridge.

                                                11
Case 19-04043-mxm Doc 119 Filed 12/17/20               Entered 12/17/20 16:57:35     Page 12 of 84




           21.   The Judgment awarded Valley Ridge $508,633.49 against 7901, together with post-

 judgment interest at the rate of 8% per annum from the date of the Judgment until paid in full.

           22.   On September 27, 2018, Valley Ridge recorded a judgment lien against the

 Property, by a valid Abstract of Judgment recorded against the Property, thereby obtaining a

 judicial lien against the Property to secure the Judgment (the “Judgment Lien”).

           23.   The Judgment and the Judgment Lien remain wholly unsatisfied.

           24.   On or about March 21, 2018, 7901 and 356 Development LLC entered into a

 Commercial Contract of Sale (“March 2018 Contract”) for the sale of the Property for a purchase

 price of $5,375,000.00.

           25.   The March 2018 Contract was scheduled to close on May 17, 2018.

           26.   The March 2018 Contract did not close on May 17, 2018 because the potential

 purchaser was fishing for an investment property, which would require an income-producing

 tenant, and the potential purchaser’s tenant fell through.

           27.   7901 expected that the proceeds from the March 2018 Contract would be sufficient

 to pay all liens against the Property and planned on paying Valley Ridge the full amount due on

 the Judgment out of the proceeds from the closing of the March 2018 Contract.

 C. 7901, SILVER STATE, AND THE FORECLOSURE

           28.   By October 18, 2017, Bodyguard defaulted on the Lease, and 7901 subsequently

 terminated the Lease on May 2, 2018. By that time, Bodyguard abandoned the Lease and all

 personalty and fixtures on the Property. From that time through the Sale (defined below), the

 Property remained vacant and 7901 derived no revenue or income from the Property or any other

 source.

                                                  12
Case 19-04043-mxm Doc 119 Filed 12/17/20                  Entered 12/17/20 16:57:35     Page 13 of 84




        29.     On October 29, 2018, Valley Ridge filed the State Court Proceeding for the purpose

 of foreclosing on its liens against the Property.

        30.     In September 2018, 7901 ran out of cash.

        31.     Before September 2018, in order to pay its creditors, 7901 had to rely on infusions

 of cash from other entities owned or controlled directly or indirectly by Morash, including D. F.

 Land Co., L.C. (“D.F. Land”) and Morash Family Limited Partnership.

        32.     On January 2, 2019, the sum of 7901’s debts was greater than all of 7901’s assets

 at a fair valuation, but excluding the value of the Property.

        33.     On January 2, 2019, 7901 had $823.42 in its Frost Bank account with little or no

 other assets other than the Property (prior to the Foreclosure).

        34.     7901 lost its only asset of any real value as a result of the Foreclosure.

        35.     On or about December 6, 2018, at the direction of Morash, a certificate of formation

 forming Silver State was filed with the Texas Secretary of State.

        36.     Silver State was wholly owned by D.F. Land at all relevant times.

        37.     Morash was the owner and manager and in control of D.F. Land at all relevant

 times. Morash was therefore an insider of and in control of Silver State at all relevant times.

        38.     Morash formed Silver State to acquire the City Lien and foreclose on the Property.

 The Parties dispute the validity of the City Lien.

        39.     In December 2018, at the direction of Morash, Silver State purchased the City Lien

 from the City, which on December 11, 2018 executed an assignment of the City Lien to Silver

 State. The Parties dispute the validity of the City Lien.

        40.     Silver State paid the City $180,000.00 for the assignment of the City Lien. The

                                                     13
Case 19-04043-mxm Doc 119 Filed 12/17/20               Entered 12/17/20 16:57:35       Page 14 of 84




 Parties dispute the validity of the City Lien.

        41.     On December 11, 2018, Silver State appointed David Garvin as the substitute deed

 of trust trustee under the City Lien. Garvin then provided the necessary required notice as specified

 by Texas law, providing the necessary 21-day period prior to foreclosure, and he filed the

 necessary notices and posted them appropriately with Tarrant County, all as specified by Texas

 law. By agreeing to these facts, Valley Ridge does not admit that the City Lien was valid and

 enforceable at that time or that Garvin was authorized to issue, file, and post the notice of

 foreclosure. Valley Ridge further does not admit that Garvin and/or Silver State provided notice

 to 7901 of Bodyguard’s default and of an intention to foreclose.

        42.     Garvin convened the foreclosure sale on January 2, 2019, the date specified for

 such under Texas law and at the appropriate time and location as specified under Texas law and

 as noticed in his notice of foreclosure sale. By agreeing to these facts, Valley Ridge does not admit

 that the City Lien was valid and enforceable at that time or that Garvin was authorized to conduct

 the Foreclosure.

        43.     Neither Garvin nor anyone else provided notice to Valley Ridge of the noticed

 Foreclosure. By agreeing to this fact, Silver State does not admit that Valley Ridge lacked notice

 of the Foreclosure by virtue of “notice to the world” under Texas law.

        44.     Valley Ridge did not know of the noticed Foreclosure. By agreeing to this fact,

 Silver State does not admit that Valley Ridge lacked notice of the Foreclosure under Texas law.

        45.     Silver State submitted a credit bid at the Foreclosure sale in the amount of

 $200,000.00, which credit bid Garvin accepted, thereby selling, on January 2, 2019, the Property

 to Silver State pursuant to his power of sale under the City Lien and applicable Texas foreclosure

                                                  14
Case 19-04043-mxm Doc 119 Filed 12/17/20                       Entered 12/17/20 16:57:35     Page 15 of 84




 laws (the “Foreclosure”). By agreeing to these facts, Valley Ridge does not admit that the City

 Lien was valid and enforceable at that time, that Garvin was authorized to conduct the Foreclosure,

 or that Silver State was authorized to submit a credit bid.

            46.      On January 4, 2019, Garvin executed a Substitute Trustee’s Deed Conveying title

 to the Property to Silver State, which was filed in the deed records of Tarrant County, Texas on

 January 7, 2019.

                              a)       The Court’s following independent findings duplicate in some

                              respects the stipulated facts above regarding the Foreclosure, but they

                              highlight the troubling timing of some of the events.


                              b)       An attorney who testified at trial (“Attorney”) was counsel for 7901,

                              Morash, and later, Silver State.24      At trial, Attorney was evasive and

                              defensive in his testimony concerning his communications with Mr. Bruce

                              Bagelman, counsel for Valley Ridge, regarding the potential sale of the

                              Property and potential payoff of the Valley Ridge Judgment. Attorney was

                              also evasive and defensive in his testimony regarding his communications

                              and Morash’s communications with the City regarding acquisition of the

                              City Loan and City Lien.


                              c)       In a series of email exchanges on May 10, 2018, Attorney and

                              Bagelman discussed the anticipated closing of the March 2018 Contract and




 24
      7/20/20 hrg. at 10:59 a.m., 11:16 a.m.–11:18 a.m.
                                                          15
Case 19-04043-mxm Doc 119 Filed 12/17/20                          Entered 12/17/20 16:57:35   Page 16 of 84




                               the payoff of Valley Ridge’s Judgment Lien. 25 At 4:53 p.m. on May 10,

                               2018, Attorney notified Bagelman that “the purchaser terminated today so

                               it will not be closing on the 17th. We anticipate that there will be a new

                               buyer soon and will keep you posted.”26 In response to further inquiries

                               from Bagelman regarding the potential new buyer, Attorney noted on May

                               17, 2018 that 7901’s broker would be meeting with the potential new

                               buyer’s broker and that “I will update you as I get more information.”27 In

                               May, June, and July 2018, Bagelman continued to ask for updates on the

                               sale process, and Attorney continued to provide updates 28 while thanking

                               Bagelman for his patience. 29          In one email exchange, Bagelman told

                               Attorney that he was asking for updates because “I am just trying to keep

                               my client complacent through this process.” 30


                               d)       During these email exchanges, Attorney asked for and received an

                               extension to respond to Valley Ridge’s post-judgment discovery in aid of

                               collecting on the Valley Ridge Judgment. 31 And again, Attorney promised,




 25
      Pl.’s Ex. 8.
 26
      Id.
 27
      Id.
 28
      Pl.’s Exs. 9–12.
 29
      Pl.’s Exs. 10 (June 6, 2018 email); 11 (July 11, 2018 email).
 30
      Pl.’s Ex. 10 (June 25, 2018 email).
 31
      Pl.’s Ex. 11 (July 11, 2018 email).
                                                             16
Case 19-04043-mxm Doc 119 Filed 12/17/20                         Entered 12/17/20 16:57:35              Page 17 of 84




                              “I will keep you posted re the expected offer.”32


                              e)       On July 16, 2018, in response to Valley Ridge’s post-judgment

                              discovery, Attorney signed and served objections and responses to

                              interrogatories, one of which (No. 12) asked 7901 to identify all loans or

                              mortgages taken out by 7901 that are secured by the Property, including the

                              name of the institution holding the loan or mortgage. 33 The response to

                              interrogatory No. 12 identified (among others) the City Mortgage securing

                              the City Loan held by “CITY OF NORTH RICHLAND HILLS.” 34 7901

                              and Attorney never supplemented the interrogatory responses to identify the

                              new holder of the loan and mortgage once Silver State acquired the City

                              Loan and City Lien. 35




 32
      Id.
 33
      Pl.’s Ex. 48.
 34
      Id.
 35
    At trial, Attorney testified that 7901 had no duty to supplement. The relevant Texas rule does not support Attorney.
 Rule 193.5 of the Texas Rules of Civil Procedure provides in relevant part:
             (a) Duty to amend or supplement. If a party learns that the party’s response to written discovery
                 was incomplete or incorrect when made, or, although complete and correct when made, is no
                 longer complete and correct, the party must amend or supplement the response:
                 ....
                 (2) to the extent that the written discovery sought other information, unless the additional or
             corrective information has been made known to the other parties in writing, on the record at a
             deposition, or through other discovery responses.
 TEX. R. CIV. P. 193.5(a)(2). The Court concludes that 7901 and Attorney had a duty to supplement the
 interrogatory responses to identify the new holder of the loan and mortgage once Silver State acquired the
 City Loan and City Lien. Even if they did not have a duty to supplement under Rule 193.5, the Court would
 still find, based on all of the other evidence, that 7901, Morash, and Attorney (as explained below) intended
 to mislead Valley Ridge and Bagelman and to hinder, delay, or defraud Valley Ridge. The relevant intent is
 7901’s.
                                                            17
Case 19-04043-mxm Doc 119 Filed 12/17/20                       Entered 12/17/20 16:57:35          Page 18 of 84




                               f)       On July 30, 2018, Bagelman again asked for an update, noting, “My

                               client is getting anxious to do something. Thanks.” 36 Attorney responded

                               the next day, giving an update on a potential purchaser and noting, in

                               response to Valley Ridge’s discovery interrogatory about funding and

                               draws:       “Mr. Morash put in approximately $1 million to improve the

                               property and has not taken any draws from the property. What little was

                               collected in rent (there has only been one tenant) went to mortgage

                               payments, taxes, and insurance. I will keep you posted, and thanks in the

                               meantime for your and Valley Ridge’s patience.”37


                               g)       On November 5, 2018, Morash sent an email to Maleshia McGinnis

                               and Craig Hulse of the City stating:


                               The City of North Richland Hills has a second lien on [7901]. Unless [7901]
                               is able to clear title of certain historical liens impacting marketability, it will
                               not be able to service the first lien and will not be able to sell the property.
                               Obviously, the property, the community, and the city will benefit from a
                               new owner that has the time and resources to keep the property leased and
                               maintained. Accordingly, [7901] is asking the city to assign its lien, in
                               exchange for which [7901] will agree to pay the assigned lien in full
                               (including interest) upon a subsequent sale by [7901] out of REO after
                               foreclosure of the assigned lien. Please note that if the City does not assign
                               its second lien as requested there will likely be foreclosure of the first lien,
                               which will wipe out the City’s second lien position altogether without
                               compensation. We strongly believe, therefore, that this proposal is
                               beneficial to the City38



 36
      Pl.’s Ex. 12 (July 30, 2018 email).
 37
      Pl.’s Ex. 12 (July 31, 2018 email).
 38
      Pl.’s Ex. 15 (emphasis added).
                                                          18
Case 19-04043-mxm Doc 119 Filed 12/17/20                    Entered 12/17/20 16:57:35      Page 19 of 84




 At trial, Attorney testified that Morash sent this email on Morash’s own behalf and in Morash’s

 individual capacity.39 Morash, on the other hand, testified that he sent the email on 7901’s

 behalf. 40 Since Silver State was not formed until December 6, 2018, it is clear the email was not

 sent on Silver State’s behalf.


                              h)       On November 14, 2018, a broker for Camping World Property, Inc.

                              sent a nonbinding letter of intent (“LOI”) to Derek Schuster and David

                              Zoller of the Weitzman Group, 7901’s broker.             The LOI, which

                              contemplated a sale of the Property for $4.6 million, was subject to various

                              contingencies and was not signed by Camping World.41 One of the LOI’s

                              contingencies was that the Property would be rezoned to allow Camping

                              World to use the Property as a recreational vehicle sales and service

                              dealership. 42


                              i)       On November 21, 2018, Attorney sent to Maleshia McGinnis and

                              Craig Hulse of the City draft assignment documents for the acquisition of

                              the City Lien.43


                              j)       On November 27, 2018, Craig Hulse of the City asked Attorney and




 39
      7/20/20 hrg. at 11:11 a.m.–11:13 a.m.
 40
      7/20/20 hrg. at 1:27 p.m.
 41
      Pl.’s Ex. 16.
 42
      Id.
 43
      Pl.’s Ex. 17 (Nov. 21, 2018 email).
                                                       19
Case 19-04043-mxm Doc 119 Filed 12/17/20                      Entered 12/17/20 16:57:35   Page 20 of 84




                              Morash for a copy of the LOI. 44 Morash responded the same day, stating

                              that since Morash had signed the LOI the prior week, there had been minor

                              discussion about price; “However I believe the buyer and seller are now in

                              accord on all terms. Hopefully that will turn into an LOI signed by both

                              parties tomorrow but maybe it will take all week.” 45


                              k)         On December 3, 2018, Maleshia McGinnis of the City sent to

                              Attorney draft changes to the assignment agreement for the City Lien and

                              noted that the City still needed a copy of the LOI. 46 And again, on

                              December 4, 2018, McGinnis told Attorney and Morash that the City still

                              needed the LOI. 47


                              l)         On December 5, 2018, Morash sent to Craig Hulse of the City an

                              email attaching the “LOI signed by me containing all terms agreed to by

                              Camping World.” 48 Hulse responded the same day, acknowledging receipt

                              but requesting, “In the event you receive the fully executed version [i.e.,

                              signed by Camping World], please forward.”49




 44
      Id. (Nov. 27, 2018 email chain).
 45
      Id.
 46
      Pl.’s Ex. 18.
 47
      Pl.’s Ex. 19.
 48
      Pl.’s Ex. 20.
 49
      Id.
                                                         20
Case 19-04043-mxm Doc 119 Filed 12/17/20                          Entered 12/17/20 16:57:35      Page 21 of 84




                                  m)     Morash formed Silver State the next day, December 6, 2018. 50


                                  n)     On December 7, 2018, Attorney sent to the City (among other

                                  documents) the corporate formation documents for Silver State, the

                                  proposed assignee under the draft assignment agreement for the City Lien. 51

                                  Later that same day, Attorney wrote the City: “Maleshia, the back up

                                  contract went hard and Dick [Morash] wants to pay cash rather than

                                  payment at closing provided we can get the lien assigned by Tuesday

                                  afternoon [December 11, 2018]. Please call me when you can to discuss

                                  details.” 52 At trial, however, Attorney was not able to identify the “back up

                                  contract” referenced in his December 7, 2018 email to the City. 53


                                  o)     Schuster, the broker for both 7901 and Silver State, testified at trial

                                  that Camping World never signed an agreement with 7901 or obtained the

                                  zoning change it wanted as a condition to purchasing the Property. 54

                                  Schuster also testified that from December 2018 through January 2, 2019

                                  (the date of the Foreclosure), there was no pending offer for the Property

                                  from any third party. 55




 50
      Pl.’s Ex. 21.
 51
      Pl.’s Ex. 23.
 52
      Id.
 53
      7/20/20 hrg. at 11:25 a.m.–11:30 a.m.
 54
      7/21/20 hrg. at 9:56 a.m.–9:57 a.m.
 55
      7/21/20 hrg. at 9:57 a.m.
                                                             21
Case 19-04043-mxm Doc 119 Filed 12/17/20            Entered 12/17/20 16:57:35       Page 22 of 84




                      p)     After considering the testimony of the witnesses and the

                      documentary evidence, the Court finds and concludes that Morash and

                      Attorney—to induce the City to assign the City Lien—misled the City by

                      suggesting that they had a third-party buyer who was ready, willing, and

                      able to close on the sale of the Property after the Foreclosure. Morash knew

                      (as he stated in his November 5, 2018 email to the City) 56 that the City

                      would want a new owner that had the time and resources to keep the

                      Property leased and maintained. Morash and Attorney knew that no such

                      buyer existed at the time, but they misrepresented the facts to the City (for

                      example, that a “back up contract went hard”) to induce the City to assign

                      the City Lien to Silver State so it could then foreclose the City Lien on the

                      Property on January 2, 2019.


                      q)     Later that day, December 7, 2018, Attorney again emailed the City:

                      “Maleshia, As discussed 7901 Blvd. 26, LLC will pay $180,000 by cash by

                      wire for an assignment of the lien provided the assignment can be executed

                      and scanned to me by Tuesday at 5p by someone with authority (which I

                      presume to be the City Secretary). Please let me know if agreeable and send

                      me wire instructions. Thanks[.]” 57 Morash admitted at trial that the reason

                      he wanted the City Lien assigned by Tuesday, December 11, 2018 was so




 56
      Pl.’s Ex. 15.
 57
      Pl.’s Ex. 24.
                                               22
Case 19-04043-mxm Doc 119 Filed 12/17/20                       Entered 12/17/20 16:57:35       Page 23 of 84




                             that Silver State could foreclose on the Property on January 2, 2019 (at least

                             21 days from December 11, 2018). 58


                             r)       The City executed and emailed to Attorney the assignment

                             documents at 3:55 p.m. on Tuesday, December 11, 2018. 59 The executed

                             documents for the assignment of the City Lien were not recorded until

                             January 7, 2019 at 4:31 p.m. 60 The Substitute Trustee’s Deed conveying

                             the Property to Silver State was filed immediately after the Assignment of

                             Lien was recorded.61 The Court finds that the delay in filing the City Lien

                             assignment documents in the real property records was to minimize the

                             chance that Valley Ridge and Bagelman would discover the plot to foreclose

                             on the Property.


                             s)       On December 12, 2018, Attorney, on behalf of Silver State, sent to

                             Bodyguard a notice of default under the City Note, notifying Bodyguard

                             that the City Note was accelerated and that unless Bodyguard paid all sums

                             due and owing by December 19, 2018, Silver State intended to foreclose on

                             the Property on Wednesday, January 2, 2019. 62 Attorney copied 7901 on


 58
    7/20/20 hrg. at 1:43–1:45 p.m. (Morash testimony and stipulation of counsel). Garvin testified that while
 foreclosures in Texas historically take place on the first Tuesday of each month, the Foreclosure took place—as
 allowed by the State of Texas—on Wednesday, January 2, 2019 due to the New Year’s Day holiday on January 1,
 2019. 7/20/20 hrg. at 2:35 p.m.–2:36 p.m.
 59
      Pl.’s Ex. 25.
 60
      Pl.’s Ex. 26 (document D219003759, recorded 1/7/2019 at 4:31 p.m.).
 61
      Pl.’s Ex. 27 (document D219003760, recorded 1/7/2019 at 4:31 p.m.).
 62
      Pl.’s Ex. 28.
                                                          23
Case 19-04043-mxm Doc 119 Filed 12/17/20                    Entered 12/17/20 16:57:35           Page 24 of 84




                          the notice.63


                          t)       Even though the Second Lien Deed of Trust for the City Lien

                          required 30 days’ notice of default to 7901 and the opportunity to cure the

                          default, Morash, on 7901’s behalf, executed a “WAIVER” that waived

                          Silver State’s requirement (as the holder of the loan documents) to give

                          7901 30 days’ notice of default and the right to cure.64 After considering

                          the documentary evidence and the testimony of the witnesses, the Court

                          finds and concludes that Attorney prepared the waiver, 65 and Morash signed

                          the waiver, so that Silver State could foreclose one month sooner than it

                          otherwise would have been entitled to, thereby decreasing the chance that

                          Valley Ridge and the inquisitive Bagelman would discover the planned sale

                          of the Property at the Foreclosure and the risk that Valley Ridge could

                          exercise its rights to try to enjoin the Foreclosure or to file an involuntary

                          bankruptcy petition against 7901.


                          u)       On December 13, 2018, after receiving from Attorney on that day

                          supplemental responses to Valley Ridge’s post-judgment discovery,

                          Bagelman asked Attorney for an update on the potential sale of the




 63
      Id.
 64
      Defs.’ Ex. PP.
 65
   Defs.’ Ex. NN (Dec. 18, 2018 email from Attorney to Morash, attaching draft waiver: “Dick, please see attached
 for your signature. We will call you this afternoon.”).
                                                       24
Case 19-04043-mxm Doc 119 Filed 12/17/20                      Entered 12/17/20 16:57:35              Page 25 of 84




                           Property.66 Attorney did not mention the assignment of the City Lien and

                           City Loan to Silver State or the notice of foreclosure sale sent by Attorney

                           the day before. Instead, Attorney replied, “My understanding is that the

                           buyer has not agreed to final terms. In any case, I will look into it and let

                           you know.”67


                           v)       On January 7, 2019 at 3:45 p.m., after the Foreclosure had taken

                           place and roughly 45 minutes before the assignment of the City Lien and

                           the Substitute Trustee’s Deed conveying the Property to Silver State were

                           filed,68 Bagelman asked Attorney by email for an update on a contract and

                           the sale of the Property. 69 Attorney replied the next day, “Checking, will

                           let you know.” 70 Attorney replied again on January 11, 2019, noting that

                           Morash was travelling but that Morash would be available later in the month

                           and thereafter through May.71


                           w)       Bagelman again asked Attorney for an update on January 16, 2019,




 66
   Pl.’s Ex. 29. The discovery responses are not included in this exhibit, but based on Attorney’s testimony at trial,
 7901 and Attorney—although they apparently supplemented some discovery responses—never supplemented the
 discovery response to interrogatory No. 12 to reflect that Silver State was now the holder of the City Note and City
 Lien. Had 7901 and Attorney supplemented the response to interrogatory No. 12, Valley Ridge and Bagelman likely
 would have discovered what was happening with the planned Foreclosure.
 67
      Pl.’s Ex. 29.
 68
      Pl.’s Ex. 30.
 69
      Pl.’s Ex. 31.
 70
      Id.
 71
      Id.
                                                         25
Case 19-04043-mxm Doc 119 Filed 12/17/20            Entered 12/17/20 16:57:35       Page 26 of 84




                      and Attorney replied, “I was told that the potential buyer went silent.”72


                      x)     So, despite repeated requests from Bagelman for updates about the

                      potential sale of the Property, and despite Attorney’s repeated promises that

                      he would look into things and keep Bagelman posted, Attorney never once

                      mentioned the planned sale of the Property at the January 2, 2019

                      Foreclosure, or (after the fact) that Silver State had foreclosed on the

                      Property and bought it at the foreclosure sale. Attorney could have refused

                      to provide information to Bagelman and simply remained silent the whole

                      time, thus not revealing information that might be harmful to his clients (or

                      at least to clients Silver State and Morash). But by promising to keep

                      Bagelman posted and thereafter providing only select information about a

                      potential sale of the Property, while simultaneously assisting Silver State

                      and Morash in preparing for the Foreclosure sale, Attorney intentionally

                      misled Bagelman.      Based on all the evidence and the circumstances

                      surrounding these events, the Court finds that Attorney and Morash worked

                      together to purposefully mislead Bagelman, Valley Ridge, and the City.


                      y)     At the July 24, 2019 hearing on the involuntary petition against

                      7901, Morash testified that he was not surprised that nobody outbid Silver

                      State at the Foreclosure auction because it was a “complicated property,”

                      and that there was a less than 50% chance somebody else would purchase


 72
      Pl.’s Ex. 32.
                                               26
Case 19-04043-mxm Doc 119 Filed 12/17/20                       Entered 12/17/20 16:57:35       Page 27 of 84




                              the Property at the foreclosure because “I didn’t think anybody had enough

                              information to make an informed bid on it.”73 That portion of Morash’s

                              testimony at the involuntary-petition trial was credible.


                              z)       At the trial under consideration, however, Morash directly

                              contradicted his earlier testimony and testified that he was surprised nobody

                              else came and bid at the auction. 74 That portion of Morash’s testimony at

                              this trial was not credible.


            47.      At the time immediately prior to the Foreclosure, the Frost Bank Lien securing the

 Frost Bank Loan was in the amount of $3,236,995.55. This lien was superior to the City Lien and

 to the lien of Valley Ridge, assuming that the City Lien was valid and enforceable at that time.

            48.      At the time immediately prior to the Foreclosure, Valley Ridge held a lien against

 the Property in the amount of $508,633.49, plus per diem interest under the Judgment.

                              a)       With 8% interest on its judgment, Valley Ridge held a lien against

                              the Property as of the date of the Foreclosure of $534,385.67. 75


                              b)       At the time immediately prior to the Foreclosure, Tarrant County

                              held a lien against the Property in the amount of $99,508.99. 76




 73
      Case No. 19-40989, ECF No. 40, July 24, 2019 Hrg. Tr. at 51–52.
 74
      7/20/20 hrg. at 3:57 p.m.–3:58 p.m.
 75
   Trial Brief of Silver State and Richard Morash, Adv ECF No. 87 (“Defendants’ Trial Brief”) ¶ 40. This figure
 matches the Court’s calculations.
 76
      Id.
                                                          27
Case 19-04043-mxm Doc 119 Filed 12/17/20                   Entered 12/17/20 16:57:35        Page 28 of 84




                             c)      At the time immediately prior to the Foreclosure, Silver State held a

                             lien against the Property in the amount of $206,252.88.77


 D. THE SALE AND OTHER MATTERS

            49.     Valley Ridge learned of the Foreclosure on or about February 15, 2019.

            50.     On February 26, 2019, Valley Ridge amended the State Court Proceeding to add

 Silver State as a defendant and asserted various claims and causes of action against Silver State

 and 7901 to avoid the Foreclosure under the Texas Fraudulent Transfer Act.

            51.     On or about February 22, 2019, Silver State, as seller, and Weby Corp or its

 assignee, as buyer, entered into that certain Commercial Contract of Sale (the “Sale Contract”) to

 sell and purchase the Property for $4.3 million, including all furniture, fixtures, and equipment

 located on the Property.

            52.     Silver State filed its voluntary petition for relief under Chapter 11 of the Bankruptcy

 Code on April 18, 2019.

                             a)      In Silver State’s sworn bankruptcy schedules, Silver State valued

                             the Property at $4.2 million.78


            53.     Immediately after the filing of the bankruptcy petition, Silver State removed the

 State Court Proceeding to this Court.

            54.     The primary reason Silver State filed its bankruptcy petition was to effectuate the

 Sale Contract pursuant to the “free and clear” sale provisions of the Bankruptcy Code.



 77
      Id.
 78
      Case No. 19-41579, ECF No. 19, at 5/17.
                                                      28
Case 19-04043-mxm Doc 119 Filed 12/17/20                   Entered 12/17/20 16:57:35           Page 29 of 84




             55.   On April 26, 2019, Silver State filed its motion to sell the Property. 79 The Court

 held a hearing on that Sale Motion on May 20, 2019. On May 22, 2019, the Court entered the Sale

 Order approving the sale of the Property under the Sale Contract for the contracted $4.3 million

 (the “Sale”).

                          a)      7901 did not file a response or objection or otherwise contest the

                          Sale Motion.


                          b)      Valley Ridge filed an Objection to the Sale Motion 80 asserting, in

                          part, that “the transfer of the Property from 7901 Blvd 26 to Debtor was a

                          fraudulent transfer that should be avoided. That issue is the subject of [the

                          Valley Ridge Amended Petition] Adversary No. 19-0403-mxm.” 81


                          c)      Silver State and Valley Ridge compromised and resolved the

                          Objection to Sale Motion by agreeing to the inclusion of the following

                          reservation-of-rights language in the Sale Order: “ORDERED that . . .

                          nothing in this Order determines or prejudices in any way any and all rights

                          or claims thereof, including Valley Ridge Roofing and Construction LLC’s

                          claims against Debtor and 7901 Blvd 26 LLC in Adversary Proceeding No.




 79
    Debtor’s Motion to: (I) Sell Real Property and Improvements Free and Clear of all Liens, Interests and
 Encumbrances; and (II) Pay Certain Secured Claims from Proceeds, Case No. 19-41579, ECF No. 16 (the “Sale
 Motion”).
 80
    Valley Ridge Roofing and Construction, LLC’s Objection to Debtor’s Motion to: (I) Sell Real Property and
 Improvements Free and Clear of all Liens, Interests and Encumbrances; and (II) Pay Certain Secured Claims from
 Proceeds, Case No. 19-41579, ECF No. 26 (the “Objection to Sale Motion”).
 81
      Id. at 4.
                                                      29
Case 19-04043-mxm Doc 119 Filed 12/17/20                     Entered 12/17/20 16:57:35        Page 30 of 84




                              19-04043-mxm pending in this Court, and no finding in this Order may be

                              used to argue otherwise.”82


                              d)     The Sale Order specifically found, in part, that “The Estate holds

                              good and marketable title to the Subject Property, subject to the liens of

                              Tarrant County, Frost Bank, and Tom Bean Bank and the Disputed Liens,1

                              [footnote #1 – Nothing in this [Sale] Order contains a finding as to the

                              validity, extent, priority, enforceability, or avoidance of any of the Disputed

                              Liens, and all parties retain all rights regarding the same.] and, with the

                              entry of this Order, all necessary approvals requirements for the

                              indefeasible transfer of such title to the Buyer shall be satisfied, subject to

                              the Buyer otherwise paying the Purchase Price as provided for in the Sale

                              Agreement.” 83


            56.       The buyer under the Sale Contract and in the Sale was a third party, wholly

 unrelated to Morash, 7901, or Silver State.

            57.       The Sale closed on or about June 14, 2019.

            58.       Under the Sale Order, and from the proceeds of the Sale, Silver State paid the liens

 and claims of Tarrant County and Frost Bank in full, as well as $100,000.00 to Tom Bean Bank,

 and various ordinary and customary closing costs (including real estate commissions), leaving a

 net amount of proceeds remaining of $627,050.37.



 82
      Sale Order at 8.
 83
      Sale Order ¶ L, at 4.
                                                        30
Case 19-04043-mxm Doc 119 Filed 12/17/20                  Entered 12/17/20 16:57:35      Page 31 of 84




             59.      Pursuant to the Sale Order and subsequent orders of the Court, Silver State

 deposited $627,050.37 into the Registry of the Court.

                             a)     The Court finds and concludes that the value of the Property at the

                             time of the Foreclosure was $4.2 million (after deducting the $100,000 paid

                             to Tom Bean Bank to settle the issue of the Tom Bean Fixture Filing). In

                             making this determination, the Court considered—and gave the appropriate

                             weight to—all relevant evidence, including (but not limited to) the

                             following:


                         •   The $4.2 million value placed on the Property in the Silver State

                             bankruptcy schedules.


                         •   The Sale Contract and Sale Order and the closing of the sale of the

                             Property.


                         •   The failure of the March 2018 Contract to close.


                         •   The testimony of Jason Jackson and the corresponding Appraisal of Real

                             Property prepared by Integra Realty Resources, 84 which valued the

                             Property at $4,880,000 as of March 15, 2019.


                         •   The testimony of Derek Schuster, the broker with Weitzman Group who

                             marketed the Property and helped with the ultimate sale of the Property,



 84
      Pl.’s Ex. 42.
                                                     31
Case 19-04043-mxm Doc 119 Filed 12/17/20                      Entered 12/17/20 16:57:35        Page 32 of 84




                               and the “marketing progress” he prepared. 85


                           •   The evidence—or lack of evidence—of any change in market conditions

                               for the Property between the time of the Foreclosure, the execution of the

                               Sale Contract, and the closing of the sale of the Property.


                           •   The conflicting testimony regarding what effect, if any, a pending

                               foreclosure has on the sale price of real property, and what effect, if any, a

                               pending bankruptcy has on the sale price of real property.


            60.        On March 6, 2019, Valley Ridge filed an involuntary petition against 7901 pursuant

 to 11 U.S.C. § 303, initiating Bankruptcy Case No. 19-40989.

                               a)     7901 contested the involuntary petition, and also filed a motion

                               asking the Court to abstain from hearing the involuntary petition, arguing

                               that Valley Ridge was sufficiently protected by asserting its Texas state law

                               claims in Texas state court.86 After considering the arguments made by

                               7901 in connection with the involuntary petition and the motion to abstain,

                               and after considering the evidence in this trial, the Court finds and concludes

                               that 7901 contested the involuntary petition and asked for abstention, at

                               least in part, to prevent a bankruptcy trustee from asserting claims on behalf

                               of 7901’s bankruptcy estate against Silver State under Bankruptcy Code §§



 85
      Defs.’ Ex. CC.
  See, e.g., Case No. 19-40989, ECF No. 15 (7901’s motion to abstain); ECF No. 21 (7901’s reply in support of
 86

 motion to abstain); ECF No. 33 (7901’s trial brief contesting involuntary petition).
                                                         32
Case 19-04043-mxm Doc 119 Filed 12/17/20                      Entered 12/17/20 16:57:35              Page 33 of 84




                            547 and 548. Allowing a trustee (or a successor to the trustee, such as

                            Valley Ridge) to assert such claims would increase the chance that Valley

                            Ridge would recover on its claim because the Bankruptcy Code preference

                            and fraudulent-transfer provisions are not precisely the same as similar

                            claims under Texas law. 87


            61.     A trial on the involuntary petition was held on July 24, 2019.

            62.     On August 8, 2019, the Court issued its ruling on the involuntary petition on the

 record, and an Order for Relief in an Involuntary Case was entered in 7901’s Chapter 7 bankruptcy

 case.

            63.     By its Confirmation Order88 entered January 29, 2020, the Court confirmed Silver

 State’s Chapter 11 Plan, 89 which was filed on October 31, 2019 and became effective on February

 3, 2020.

            64.     After a settlement between Silver State, Valley Ridge, and the 7901 Chapter 7

 Trustee, pursuant to which the 7901 Chapter 7 Trustee was paid $50,000.00 from the funds in the

 Registry of the Court, $577,050.37 remains so deposited. Silver State and Valley Ridge are the

 only parties remaining with claims and interests to these funds.

            65.     On January 8, 2020, the Court entered an Agreed Order Approving Inter-Estate

 Compromise and Settlement that, among other things, ordered that all claims and causes of action


 87
    Just a few examples: Texas law has nothing that is comparable to the comprehensive provisions regarding
 preferential transfers found in Bankruptcy Code § 547. In addition, as explained below, the Texas fraudulent-transfer
 statute—unlike § 548 of the Bankruptcy Code—limits the avoidance of fraudulent transfers to unencumbered assets
 or encumbered assets with equity.
 88
      Order Confirming Debtor’s Plan of Liquidation, Case No. 19-41579, ECF No. 140 (the “Confirmation Order”).
 89
      Debtor’s Plan of Liquidation, Case No. 19-41579, ECF No. 75 (the “Plan”).
                                                         33
Case 19-04043-mxm Doc 119 Filed 12/17/20                      Entered 12/17/20 16:57:35             Page 34 of 84




 asserted by the 7901 Chapter 7 Trustee in the Second Amended Complaint in this case against

 Silver State and Morash were assigned to Valley Ridge.

                           a)       As of July 20, 2020, Valley Ridge is owed $597,261.03 on the

                           Judgment.


                                              V.       ANALYSIS

         Valley Ridge seeks avoidance of the Foreclosure, recovery of the Registry Funds, and other

 damages under various legal theories. The Court will address Valley Ridge’s claims in turn. The

 Court also will address the Defendants’ counterclaims and defenses. 90

 A. Section 547 Preference

         Valley Ridge seeks to avoid the Foreclosure as a preferential transfer under Bankruptcy

 Code § 547. With exceptions not relevant here, Valley Ridge, as the successor to the 7901 Chapter

 7 Trustee, may—

         avoid any transfer of an interest of the debtor in property—

         (1) to or for the benefit of a creditor;
         (2) for or on account of an antecedent debt owed by the debtor before such transfer
         was made;
         (3) made while the debtor was insolvent;
         (4) made—
                 (A) on or within 90 days before the date of the filing of the petition; or
                 (B) between ninety days and one year before the date of the filing of the
                 petition, if such creditor at the time of such transfer was an insider; and
         (5) that enables such creditor to receive more than such creditor would receive if—
                 (A) the case were a case under chapter 7 of this title;
                 (B) the transfer had not been made; and
                 (C) such creditor received payment of such debt to the extent provided by


 90
   The Parties agreed that the quantification of any attorney’s fees and costs award that the Court may issue will be
 determined through post-trial procedures under Federal Civil Rule 54(d). Joint Pretrial Order, Adv. ECF No. 83 at
 21. These Amended Findings of Fact and Conclusions of Law dispose of that issue.
                                                         34
Case 19-04043-mxm Doc 119 Filed 12/17/20                       Entered 12/17/20 16:57:35              Page 35 of 84




                     the provisions of this title.91

 For the reasons described below, the transfer of the Property to Silver State through the Foreclosure

 satisfies the elements of a preferential transfer under § 547.

            First, the Foreclosure is a transfer of 7901’s interest in the Property. The Bankruptcy Code

 defines “transfer” broadly to include—

            (A) the creation of a lien;
            (B) the retention of title as a security interest;
            (C) the foreclosure of a debtor’s equity of redemption; or
            (D) each mode, direct or indirect, absolute or conditional, voluntary or involuntary, of
            disposing of or parting with—
                    (i) property; or
                    (ii) an interest in property.92

 The Foreclosure of the Property meets the definition of “transfer” in two ways. First, the

 Foreclosure of the Property eliminated 7901’s equity of redemption, or its right to redeem the

 Property by paying the full amount due prior to foreclosure. 93 Second, the Foreclosure was an

 involuntary mode of 7901’s parting with the Property.94


 91
      11 U.S.C. § 547(b).
 92
      11 U.S.C. § 101(54).
 93
    See BFP v. Resolution Trust Corp., 511 U.S. 531, 541 & n.7 (1994) (noting that a 1984 amendment to the
 Bankruptcy Code expanded the definition of “transfer” to include “foreclosure of the debtor’s equity of redemption,”
 thus establishing “that foreclosure sales fall within the general definition of ‘transfers’ that may be avoided under
 several statutory provisions, including (but not limited to) § 548.”); Scott v. Dorothy B. Schneider Estate Tr., 783
 S.W.2d 26, 28 (Tex. App. 1990) (noting that under the doctrine of equity of redemption, a party must be ready, willing,
 and able to satisfy the debt prior to foreclosure, which terminates the equity of redemption).
 94
   In re Criswell, 102 F.3d 1411, 1415 (5th Cir. 1997) (“[T]he definition of ‘transfer’ under the Bankruptcy Code is
 comprehensive and includes every conceivable mode of alienating property, whether directly or indirectly, voluntarily
 or involuntarily.”). Silver State asserts a “Global Defense” that the foreclosure cannot be avoided under TUFTA
 because the foreclosure was not a transfer “by a debtor,” and cannot be avoided under the Bankruptcy Code because
 no “debtor . . . made such transfer.” See Defendants’ Trial Brief ¶¶ 25–33, at 14.–
 18. Silver State’s global argument appears to be limited to the actual and constructive fraudulent-transfer counts,
 since the relevant fraudulent-transfer statutes contain that language. Section 547 has no similar language, but even if
 it did, the foreclosure was an involuntary transfer by the debtor within the meaning of both TUFTA and the Bankruptcy
 Code, for the reasons explained in this Order.
                                                          35
Case 19-04043-mxm Doc 119 Filed 12/17/20                         Entered 12/17/20 16:57:35             Page 36 of 84




            Second, the transfer of the Property through the Foreclosure was to and for the benefit of

 Silver State, a creditor.

            Third, the transfer of the Property through the Foreclosure was for or on account of an

 antecedent debt—i.e., the April 2017 Note—owed by 7901 to Silver State before the transfer was

 made.

            Fourth, the transfer of the Property through the Foreclosure was made while 7901 was

 insolvent. 7901 is presumed to have been insolvent in the 90 days prior to the involuntary petition

 bankruptcy filing,95 and Silver State did not rebut that presumption. In fact, the evidence

 established 7901’s insolvency conclusively.

            7901 was insolvent if the sum of 7901’s debts was greater than all of 7901’s property, at a

 fair valuation, exclusive of property transferred with intent to hinder, delay, and defraud creditors,

 and exclusive of exempt property.96 Even if 7901 did not intend to defraud creditors (thus

 requiring that the Property be included in the calculation), 7901’s debts were greater than any fair

 valuation of 7901’s assets, including the Property. 7901’s sworn bankruptcy schedules reflect total

 unsecured claims of $4,955,584.66 as of the bankruptcy petition date of March 6, 2019 (just two

 months after the foreclosure).97 The same schedules reflect only $799.89 in a Frost Bank money

 market account on the petition date, and 7901’s sworn statement of financial affairs do not reflect

 any money transfers to creditors in the 90 days prior to the bankruptcy filing.98



 95
      11 U.S.C. § 547(f).
 96
      11 U.S.C. § 101(32). 7901 is not entitled to exempt property, so the second exclusion does not apply.
 97
    Case No. 19-40989, ECF No. 49, at 8-9/12. Of those claims, $4,888,527.94 were undisputed and $67,056.72 were
 disputed. 7901 also listed The First National Bank of Tom Bean with a disputed claim of “unknown” amount.
 98
      Case No. 19-40989, ECF No. 48, at 1/7.
                                                            36
Case 19-04043-mxm Doc 119 Filed 12/17/20                          Entered 12/17/20 16:57:35   Page 37 of 84




            Therefore, on the date of the Foreclosure, 7901 owned the Property and $799.89. The

 Court has already determined that the value of the Property at the time of the foreclosure was $4.2

 million. But even if the Court were to adopt the valuation of the Property by Valley Ridge’s

 expert 99 (the highest potential value), that $4,880,000 value, plus the $799.89 in the Frost Bank

 money market account, totals $4,880,799.89, which still is less than 7901’s debts of $4,955,584.66,

 and is also less (by a whisker) than 7901’s total undisputed debts of $4,888,527.94. 7901 was

 insolvent at the time of the Foreclosure.

            Fifth, both the Foreclosure and the filing of the substitute trustee’s deed occurred within

 90 days of the involuntary petition date.

            Finally, the transfer of the Property through the Foreclosure allowed Silver State to receive

 more than it would have received had the transfer not occurred and had Silver State received

 payment of its debt in a hypothetical Chapter 7 bankruptcy. Silver State’s expert, Mr. Scott

 Seidel—himself an experienced Chapter 7 trustee—testified that Silver State would have received

 nothing in a hypothetical Chapter 7 because the Chapter 7 trustee (after considering the liens on

 the Property and the costs of administration) would have abandoned the Property, and Frost Bank,

 the senior secured creditor, would have obtained relief from the automatic stay to foreclose on the

 Property, wiping out Silver State’s lien.                  That part of Mr. Seidel’s testimony—and the

 corresponding conclusion in his expert report—is credible. 100 In other words, Silver State would

 have received nothing in a Chapter 7 bankruptcy of 7901. But Silver State received more than

 nothing (that is, it received more than it would have received in a Chapter 7) when it foreclosed


 99
      Pl.’s Ex. 42 (Integra Realty Resources Appraisal Report).
 100
       Other conclusions in the report, as explained below, are not persuasive.
                                                             37
Case 19-04043-mxm Doc 119 Filed 12/17/20                      Entered 12/17/20 16:57:35              Page 38 of 84




 on the Property, wiped out Valley Ridge’s lien, and obtained the Property worth $4.2 million,

 subject only to the Frost Bank and Tarrant County liens. In other words, Silver State netted

 $863,495.46101 more than it would have received in a 7901 Chapter 7.

         For these reasons, the transfer of the Property through the Foreclosure was a preference

 and may be avoided under § 547. To avoid this straightforward conclusion, Silver State makes

 several arguments, none of which have merit.

         First, according to Silver State, if Valley Ridge argues that the Property was worth more

 than the liens against it, then Valley Ridge cannot simultaneously argue that 7901 was insolvent. 102

 This argument confuses insolvency with equity in the Property. A debtor with an unsecured

 billion-dollar judgment against him can be insolvent even if he owns a $100,000 house that is

 subject to a lien of only $75,000. Likewise, 7901 can be, and was, insolvent at the time of the

 Foreclosure when the total debts against it exceeded the total value of all its assets, even if the total

 liens against the Property were less than the value of the Property.

         Second, Silver State cites two Fifth Circuit cases for the proposition that—as a matter of

 law—a secured creditor that merely recovers its own collateral does not receive a preference. 103

 But the El Paso Refinery and Tusa-Expo cases dealt with undersecured creditors who received




   $4.2 million gross value, less the Frost Bank Lien of $3,236,995.55 and the Tarrant County lien of $99,508.99.
 101

 Even if Silver State (contrary to the Seidel report) would have been paid in full on its $206,252.88 claim in a 7901
 Chapter 7, it still received a preference of $657,242.58, the difference between what it would have received in the
 Chapter 7 ($206,252.88) and what it actually received through the foreclosure ($863,495.46). This lesser preference
 amount of $657,242.58 exceeds the $577,050.37 in the registry of the Court.
 102
    Defendants’ Trial Brief ¶ 63, at 32. This precise argument was made in response to the claim under TUFTA §
 24.006(b), but this rationale applies equally to the bankruptcy preference claim. In other words, Silver State argues
 that 7901 cannot be insolvent if the claims against the Property are less than the value of the Property.
 103
    Defendants’ Trial Brief at 28–29 (citing Krasfur v. Scurlock Permian Corp. (In re El Paso Refinery LP), 171 F.3d
 249, 255 (5th Cir. 1999); Garner v. Knoll Inc. (In re Tusa-Expo Holdings Inc.), 811 F.3d 786, 793 (5th Cir. 2016)).
                                                         38
Case 19-04043-mxm Doc 119 Filed 12/17/20                          Entered 12/17/20 16:57:35           Page 39 of 84




 payments prior to bankruptcy from their own collateral. In that context, the Fifth Circuit concluded

 there were no preferential transfers under § 547(b)(5) because the undersecured creditors would

 have recovered on their collateral in a hypothetical Chapter 7 in any event, so the payments did

 not enable the undersecured creditors to receive more than they would have received in a Chapter

 7.

            This case, in contrast, deals with unusual facts. Here, an oversecured, third-priority

 creditor that would have received nothing in a Chapter 7 (that is, it would not have recovered on

 its collateral in the Chapter 7), received substantial equity in the Property as a result of the

 Foreclosure. The El Paso Refinery and Tusa-Expo cases simply are not on point.

            Third, Silver State argues, through its briefing and through the Seidel expert report, that

 even if the technical elements of a preference are present, a regularly conducted, noncollusive

 foreclosure sale cannot be avoided as a preference under the Supreme Court BFP case 104 because

 Silver State—as a matter of law—paid reasonably equivalent value for the Property, 105 the same

 result (argues Silver State) that would have occurred in a Chapter 7. 106 Silver State’s analysis is

 faulty because it ignores Mr. Seidel’s conclusion (with which the Court agrees) that under these

 unique facts, Silver State, a creditor with a third-priority lien on the Property, would have received

 nothing in a Chapter 7 liquidation of 7901 because Silver State would not have been able to


 104
       BFP v. Resolution Trust Corp., 511 U.S. 531 (1994).
 105
    For purposes of the preference analysis only, the Court will assume that the foreclosure sale was regularly
 conducted and noncollusive.
 106
     Defendants’ Trial Brief ¶¶ 59-60, at 30-31; Defs.’ Ex. Z, Expert Report of Scott M. Seidel, at 12-13 & n.7 (citing
 In re Visba Forwarding Inc., 244 B.R. 94, 96 (S.D. Tex. 1999) (“If the price received at a foreclosure is reasonably
 equivalent to the value of the property sold, then parity of reasoning would suggest that such a foreclosure sale would
 not have the effect of ‘enabling such creditor to receive more than such creditor would receive’ in a chapter 7. In
 other words, the creditor received reasonably equivalent value at the foreclosure sale and that is what the creditor
 could expect in a Chapter 7.”) (emphasis added)).
                                                             39
Case 19-04043-mxm Doc 119 Filed 12/17/20                        Entered 12/17/20 16:57:35               Page 40 of 84




 foreclose; Frost Bank instead would have foreclosed and wiped out Silver State’s lien. Silver State

 is wrong to suggest—contrary to its own expert’s conclusion—that it would have foreclosed on

 the Property in a Chapter 7 just as it did prior to 7901’s bankruptcy.

          Fourth, Silver State argues that calamity—measured in billions of dollars—will ensue if

 state law foreclosure sales are potentially subject to preference attack, and under the BFP decision,

 public policy requires that preference law give way to the finality of state-law foreclosure sales. 107

 The plain language of § 547 precludes Silver State’s argument. The Supreme Court in BFP held

 that the price received at a regularly conducted, noncollusive mortgage foreclosure sale

 conclusively established “reasonably equivalent value” of mortgaged property for purposes of a

 constructively-fraudulent-transfer claim under § 548(a)(1)(B). BFP noted that bankruptcy courts

 should not interpret a Bankruptcy Code provision in a manner that interferes with state real

 property concerns absent unambiguous statutory language. 108                       In reaching its decision, the

 Supreme Court considered the public policy of state-law-foreclosure-finality only because it found

 the term “value” in “reasonably equivalent value” ambiguous. There is no ambiguity in §

 547(b)(5). That provision does not use the term “reasonably equivalent value.” It instead asks

 whether a creditor received “more” through a challenged transfer than it would have received in a

 Chapter 7 of the debtor had the transfer not been made. There is no question here that Silver State

 received more through the Foreclosure than it would have received in a Chapter 7 liquidation of

 7901 had the Foreclosure not occurred. “[W]hen the statute’s language is plain, the sole function


 107
    Some courts support Silver State’s argument. See, e.g., In re FIBSA Forwarding, Inc., 230 B.R. 334, 337 (Bankr.
 S.D. Tex.), aff'd, 244 B.R. 94 (S.D. Tex. 1999); In re Pulcini, 261 B.R. 836, 844 (Bankr. W.D. Pa. 2001); In re Cottrell,
 213 B.R. 378, 383 (Bankr. M.D. Ala. 1996).
 108
    BFP, 511 U.S. at 544 (“To displace traditional state regulation in such a manner, the federal statutory purpose must
 be ‘clear and manifest’”).
                                                           40
Case 19-04043-mxm Doc 119 Filed 12/17/20                        Entered 12/17/20 16:57:35               Page 41 of 84




 of the courts — at least where the disposition required by the text is not absurd — is to enforce it

 according to its terms.” 109 The Court agrees with the well-reasoned opinions of colleagues who

 have concluded that there is no per se rule under BFP that a foreclosure can never be a

 preference. 110 In this case, the foreclosure was a preference.

 B. Section 548(a)(1)(A) actual fraudulent transfer

            Valley Ridge also seeks to avoid the Foreclosure as an actual fraudulent transfer under

 Bankruptcy Code § 548(a)(1)(A). Section 548(a)(1)(A) of the Bankruptcy Code allows a trustee

 to

            avoid any transfer . . . of an interest of the debtor in property, or any obligation . . .
            incurred by the debtor that was made or incurred on or within 2 years before the
            date of the filing of the petition, if the debtor voluntarily or involuntarily—(A)
            made such transfer . . . with actual intent to hinder, delay or defraud any entity to
            which the debtor was or became, on or after the date that such transfer was made
            or such obligation was incurred, indebted . . . . 111

 For the reasons described below, the transfer of the Property to Silver State through the Foreclosure

 satisfies the elements of an actual fraudulent transfer under § 548(a)(1)(A).

            To begin, the Foreclosure is a “transfer” 112 of 7901’s interest in the Property, for the same



 109
    Lamie v. U.S. Trustee, 540 U.S. 526, 534 (2004) (internal citations and quotations omitted). Even if the Court were
 to reach Silver State’s public-policy argument, its concerns are wildly exaggerated. The Court is not aware of any
 calamitous effect on Texas foreclosures (and Silver State points to none) after two bankruptcy courts in the Fifth
 Circuit (cited in the next footnote) concluded a decade ago that Texas state law foreclosures can—under certain facts—
 be avoided as a preference under § 547.
 110
     In re Whittle Development, Inc., 463 B.R. 796 (Bankr. N.D. Tex. 2011); In re Villarreal, 413 B.R. 633 (Bankr.
 S.D. Tex. 2009); In re Rambo, 297 B.R. 418 (Bankr. E.D. Pa. 2003); cf. Hackler v. Arianna Holdings, LLC (In re
 Hackler & Stelzle-Hackler), 938 F.3d 473, 477-78 (3d Cir. 2019) (concluding that BFP did not apply to tax
 foreclosures and that under the plain language of § 547, tax sale purchaser with a $45,000 tax lien received a preference
 when it acquired property worth $335,000 through foreclosure: “Unless there is ambiguity, we ‘cannot allow policy
 to guide our analysis.’ Here, the statute is unambiguous. Applying its straightforward terms does not lead us to an
 absurd result. Thus, our reading of it ends there.”) (internal citations omitted).
 111
       11 U.S.C. § 548(a)(1)(A).
 112
       11 U.S.C. § 101(54).
                                                           41
Case 19-04043-mxm Doc 119 Filed 12/17/20                      Entered 12/17/20 16:57:35              Page 42 of 84




 two reasons described above in the discussion of § 547 preference. The foreclosure of the Property

 eliminated 7901’s equity of redemption, or its right to redeem the Property by paying the full

 amount due prior to foreclosure.113 In addition, the Foreclosure was an involuntary mode of 7901’s

 parting with the Property.114

            Second, the transfer of the Property through the Foreclosure occurred within two years of

 7901’s involuntary bankruptcy petition date.

            Third, 7901—“voluntarily or involuntarily”—made the transfer with actual intent to

 hinder, delay, or defraud a creditor—in this case, Valley Ridge. The requirement is disjunctive:

 any one of the three intents (hinder or delay or defraud) is sufficient for liability. 115 Section

 548(a)(1)(A)’s language requires proof of “actual” intent, which in turn requires proof of the

 debtor’s subjective state of mind. Because a court cannot expect a debtor to admit his or her intent

 to hinder, delay, or defraud under oath, courts look to badges of fraud as circumstantial evidence

 of a debtor’s subjective state of mind. These include—

            (1) the transfer or obligation was to an insider;
            (2) the debtor retained possession or control of the property transferred after the
            transfer;
            (3) the transfer or obligation was disclosed or concealed;
            (4) before the transfer was made or obligation was incurred, the debtor had been
            sued or threatened with suit;
            (5) the transfer was of substantially all the debtor’s assets;
            (6) the debtor absconded;
            (7) the debtor removed or concealed assets;
            (8) the value of the consideration received by the debtor was reasonably equivalent
            to the value of the asset transferred or the amount of the obligation incurred;

 113
       See supra note 93 (and accompanying text).
 114
       See supra note 94 (and accompanying text).
 115
    5 Collier on Bankruptcy ¶ 548.04 (16th 2020); see also In re Perez, 954 F.2d 1026, 1028 (5th Cir.1992) (affirmed
 bankruptcy court’s finding based on circumstantial evidence that property was transferred “with the intent to, if not
 defraud [debtor’s] creditors, at least hinder or delay their discovery of and access to certain assets”).
                                                         42
Case 19-04043-mxm Doc 119 Filed 12/17/20                        Entered 12/17/20 16:57:35              Page 43 of 84




          (9) the debtor was insolvent or became insolvent shortly after the transfer was made
          or the obligation was incurred;
          (10) the transfer occurred shortly before or shortly after a substantial debt was
          incurred;
          (11) the debtor transferred the essential assets of the business to a lienor who
          transferred the assets to an insider of the debtor;
          (12) the existence or cumulative effect of the pattern or series of transactions or
          course of conduct after the incurring of debt, onset of financial difficulties, or
          pendency or threat of suits by creditors; and
          (13) the general chronology of events and transactions under inquiry.116


 Not all, or even a majority, of the “badges of fraud” must exist to find actual fraud; instead, “[w]hen

 several of these indicia of fraud are found, they can be a proper basis for an inference of fraud.”117

          Here, several badges of fraud are present to justify an inference of intent to hinder, delay,

 or defraud.

          First, the Property was transferred from a single-member LLC controlled by Morash (7901)

 to another single-member LLC controlled by Morash (Silver State). Given the close relationship

 between the parties and the common control over both entities by Morash, the transfer was to an

 insider. 118

          Second, the transfer of the Property was concealed. It is true that Garvin provided notice

 of the foreclosure to 7901 and posted notice with Tarrant County. It is also true that on January 7,

 2019, after the foreclosure, Garvin (or somebody else acting for Silver State) filed the Substitute


 116
    Soza v. Hill (In re Soza), 542 F.3d 1060, 1067 (5th Cir. 2008) (quoting Chastant v. Chastant (In re Chastant), 873
 F.2d 89, 91 (5th Cir. 1989)); In re 1701 Commerce, LLC, 511 B.R. 812, 836 & n. 198 (Bankr. N.D. Tex. 2014); In re
 Brentwood Lexford Partners, LLC, 292 B.R. 255, 263 (Bankr. N.D. Tex. 2003). These badges of fraud include 11
 badges listed in TUFTA. TEX. BUS. & COMM. CODE § 24.005(b).
 117
    Roland v. United States, 838 F.2d 1400, 1403 (5th Cir.1988); Williams v. Houston Plants & Garden World, Inc.,
 508 B.R. 19, 26 (S.D. Tex. 2014).
 118
    See, e.g., Browning Interests v. Allison (In re Holloway), 955 F.2d 1008, 1011 (5th Cir. 1992) (non-statutory insider
 is born when a transferee has a “sufficiently close” relationship with a debtor, which may be based on control or
 influence over the debtor, such that any dealings between the debtor and the transferee are not at arm’s length).
                                                           43
Case 19-04043-mxm Doc 119 Filed 12/17/20                      Entered 12/17/20 16:57:35              Page 44 of 84




 Trustee’s Deed conveying title to the Property. So, in that sense the transfer was not concealed.

 But the transfer was concealed in the real-world sense based on (a) Attorney’s multiple promises

 to keep Bagelman updated on a potential sale of the Property, while Attorney and Morash

 simultaneously and surreptitiously misled the City and acquired the City Lien in a rush to foreclose

 for Silver State before Bagelman and Valley Ridge could discover what was happening; and (b)

 7901’s failure to supplement its interrogatory response to list Silver State as the new holder of the

 City Lien and City Loan.119

         Third, before the transfer of the Property, 7901 had been sued by Valley Ridge, which was

 pursuing remedies to try to collect on its Judgment.

         Fourth, the transfer of the Property was of substantially all of 7901’s assets.

         Fifth, 7901 “removed” assets by acquiescing in an expedited foreclosure of the Property

 despite its rights under the Second Lien Deed of Trust for the City Lien to have 30 days’ notice of

 default and the opportunity to cure. The Court does not give significant weight to this badge of

 fraud because—in the Court’s view—to say that 7901 “removed” assets is simply another way of

 saying that the Property was transferred through the Foreclosure. 7901’s intent is demonstrated

 by the confluence of the other badges of fraud.

         Sixth, 7901 was insolvent before the transfer of the Property and was rendered even more

 insolvent after the transfer.

         Seventh, the general chronology of events and transactions under inquiry demonstrate that

 7901 intended to hinder, delay, or defraud Valley Ridge before, during, and after the transfer of


 119
    Even if the transfer of the Property should not be considered concealed under these circumstances, the Court still
 would conclude, based on the other badges of fraud and the evidence as a whole, that 7901 intended to hinder, delay,
 or defraud Valley Ridge.
                                                         44
Case 19-04043-mxm Doc 119 Filed 12/17/20                        Entered 12/17/20 16:57:35              Page 45 of 84




 the Property. Acting through both Attorney and Morash, 7901 intended to hinder and delay Valley

 Ridge by misleading Bagelman with select tidbits of information and misinformation about a

 potential sale of the Property, while Attorney and Morash—now conveniently acting for Silver

 State—simultaneously orchestrated an expedited acquisition of the City Lien (through

 misrepresentations to the City) to accomplish the ultimate goal: through execution of a waiver,

 permitting the Property to be posted for foreclosure sooner than would have otherwise been

 permitted under the loan documents, and allowing Silver State to acquire the Property through

 foreclosure, thereby scrubbing the Property of “historical liens” and further hindering and delaying

 Valley Ridge’s collection efforts.120 Although the relevant focus is 7901’s intent at the time of the

 transfer, it is telling that even after the foreclosure, 7901 fought tooth and nail to prevent a 7901

 bankruptcy, which could lead to an unwinding of the transaction under §§ 547 and 548 of the

 Bankruptcy Code. In other words, 7901’s intent to hinder and delay Valley Ridge was continuous

 and uninterrupted.

          The confluence of these badges of fraud leads to the inescapable conclusion that 7901

 intended to hinder, delay, or defraud Valley Ridge. In making this determination, the Court also

 considered the credibility and demeanor of the various witnesses. All of the elements of an actual

 fraudulent transfer under § 548(a)(1)(A) are present. Silver State tries to avoid this conclusion


 120
     These same circumstances also demonstrate an intent to defraud through nondisclosure. “Fraud by omission is a
 subcategory of fraud because an omission or nondisclosure may be as misleading as a positive misrepresentation of
 fact when a party has a duty to disclose.” Solutioneers Consulting, Ltd. v. Gulf Greyhound Partners, Ltd., 237 S.W.3d
 379, 385 (Tex. App.—Houston [14th Dist.] 2007, no pet.). The duty to disclose may arise (1) when the parties have
 a fiduciary relationship; (2) when one party voluntarily discloses information, which gives rise to the duty to disclose
 the whole truth; (3) when one party makes a representation, which gives rise to the duty to disclose new information
 that the party is aware makes the earlier representation misleading or untrue; or (4) when one party makes a partial
 disclosure and conveys a false impression which gives rise to the duty to speak. Id. Circumstances (2)-(4) appear to
 be present in 7901’s selective disclosures to Valley Ridge about a potential sale of the Property, as well as in 7901’s
 failure to supplement its interrogatory response to list Silver State as the new holder of the City Lien and City Loan.
                                                           45
Case 19-04043-mxm Doc 119 Filed 12/17/20                     Entered 12/17/20 16:57:35             Page 46 of 84




 with several arguments, none of which have merit.

         First, Silver State argues that Morash simply outsmarted and “snookered” Valley Ridge

 and that nothing Morash and Silver State did was fraudulent or objectionable—all they did was

 foreclose (allegedly) in compliance with state law. 121 Morash wore five or more hats during these

 events. He acted for 7901. He acted for Silver State. He acted for D.F. Land. He acted for Morash

 Family Limited Partnership. He acted for himself. The Court’s findings describe those actions

 because they tell the whole story. But the Court’s focus is not on the intent of Silver State, D.F.

 Land, Morash Family Limited Partnership, or Morash in his individual capacity. For purposes of

 this actual-fraudulent-transfer count, the Court’s focus is on 7901 and whether 7901 intended to

 hinder, delay, or defraud Valley Ridge. The evidence demonstrates that 7901—acting through its

 agents, including Morash and Attorney—intended to hinder, delay, or defraud Valley Ridge.

         Second, Silver State argues that the transfer of the Property through the Foreclosure cannot

 be avoided under § 548 because 7901 did not make the transfer. In other words, § 548 allows for

 avoidance “if the debtor voluntarily or involuntarily . . . made such transfer . . .”), but according to

 Silver State, 7901 did not make the transfer—Garvin did. The Court rejects this myopic view of

 the statute. As the Court has noted twice now, Bankruptcy Code § 101(54) defines “transfer”

 broadly to include foreclosure of a debtor’s equity of redemption (exactly what happened here)

 and “each mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing

 of or parting with” property or an interest in property (again, exactly what happened here). The

 Foreclosure is avoidable under the express terms of §§ 548 and 101(54).



 121
    Silver State makes the same argument with respect to the actual-fraudulent-transfer count under Texas law. After
 addressing the argument here, the Court will not repeat it below when discussing the Texas statute.
                                                        46
Case 19-04043-mxm Doc 119 Filed 12/17/20                      Entered 12/17/20 16:57:35             Page 47 of 84




         Third, Silver State argues that 7901 did not have fraudulent or any other intent, “for 7901

 did not intend to do anything because it did nothing.” 122 7901 did have intent, and it did plenty.

 Even before Silver State was formed, 7901 promised to provide updates to Valley Ridge on the

 potential sale of the Property, and those promises continued even after 7901 knew (with Morash

 wearing his 7901 hat) that Morash (wearing his own hat or the hat of a not-yet-formed entity) was

 trying to acquire the City Lien to wipe out Valley Ridge’s “historical” lien. 7901 continued to

 provide Valley Ridge select and incomplete updates on a potential sale of the Property even after

 Silver State was formed and even after Silver State started the foreclosure process. 7901 also

 failed to supplement its interrogatory response to list Silver State as the new owner of the City

 Lien and City Loan. Then, knowing that the inquisitive Bagelman might soon discover what was

 happening, Morash (wearing his 7901 hat) signed a waiver that permitted Silver State to foreclose

 sooner than it otherwise would have been entitled to under the City loan documents. 7901 clearly

 intended to hinder, delay, or defraud Valley Ridge.

         Fourth, Silver State argues that “there was a problem that needed to be solved” because—

 according to Silver State—the Property was not worth enough to pay off all liens, 7901 had run

 out of money, Morash wanted to stop sinking his own money into the project, and the Property

 needed to be sold free and clear of liens to pay off as much debt as possible.123 As an initial matter,

 the Court rejects the notion that an actual fraudulent transfer could be the appropriate solution to

 a financial problem—the financial predicament of 7901 and Morash simply do not justify an actual


 122
    Defendants’ Trial Brief ¶ 49. Silver State makes the same argument with respect to the actual-fraudulent-transfer
 count under Texas law. After addressing the argument here, the Court will not repeat it below when discussing the
 Texas statute.
 123
    Silver State makes the same argument with respect to the actual-fraudulent-transfer count under Texas law. After
 addressing the argument here, the Court will not repeat it below when discussing the Texas statute.
                                                         47
Case 19-04043-mxm Doc 119 Filed 12/17/20                         Entered 12/17/20 16:57:35               Page 48 of 84




 fraudulent transfer and the misleading statements of 7901’s agents and representatives to both the

 City and Valley Ridge. Moreover, the Court disagrees with the suggestion that the Property was

 not worth enough to pay off all liens. The Court has concluded that the Property was worth $4.2

 million at the time of the foreclosure, while the total liens against the Property at that time were

 $4,051,390.91, leaving nearly $150,000 of equity in the Property. Had 7901 entered into a Chapter

 11 bankruptcy—through either a voluntary petition or involuntary petition—the direct and

 circumstantial evidence strongly suggests that 7901 could have found the same buyer and sold the

 Property for the benefit of its creditors, including Valley Ridge.

          Morash protests that he had no obligation to continue putting money into the project or to

 fund a Chapter 11 bankruptcy filing by 7901. The Court agrees. But even if Morash refused to

 personally fund a Chapter 11 filing by 7901, there was still a possibility that 7901 could have

 successfully pursued a sale of Property. Morash, however, prevented 7901 from pursuing a sale

 process for its creditors, because he wanted Silver State to capture the equity instead. In any event,

 although there may have been difficulties had 7901 taken a different approach to the matter, the

 Court is convinced that an actual fraudulent transfer was not the appropriate solution.124

          Finally, Silver State argues that even if the Foreclosure is avoidable, Silver State is entitled

 to a defense under § 548(c):

          Except to the extent that a transfer or obligation voidable under this section is
          voidable under section 544, 545, or 547 of this title, a transferee or obligee of such
          a transfer or obligation that takes for value and in good faith has a lien on or may
          retain any interest transferred or may enforce any obligation incurred, as the case
          may be, to the extent that such transferee or obligee gave value to the debtor in


 124
     See Shapiro v. Wilgus, 287 U.S. 348, 354–55 (1932) (debtor’s transfer of all assets to newly formed corporation
 after creditor threatened to sue, in effort to obtain additional time to repay all creditors, was part of scheme to hinder
 or delay creditors).
                                                            48
Case 19-04043-mxm Doc 119 Filed 12/17/20                        Entered 12/17/20 16:57:35               Page 49 of 84




            exchange for such transfer or obligation.125

 Silver State is not entitled to this defense for two independent reasons. First, § 548(c) allows for

 the defense “except to the extent” that the transfer is voidable as a preference under § 547. The

 transfer of the Property through the Foreclosure is voidable to the same extent under both § 547

 and § 548, so the defense is unavailable to Silver State. Second, even if the transfer were not

 voidable as a preference, Silver State can employ the defense only if it took “for value and in good

 faith.”126 Silver State is not entitled to this defense even if it gave some value for the transfer

 because Silver State did not take in good faith. Morash, wearing his Silver State hat, was aware

 that Morash, wearing his 7901 hat, intended to hinder, delay, or defraud Valley Ridge. 127 The

 § 548(c) defense is not available to Silver State.

 C. Actual fraudulent transfer under Bankruptcy Code § 544 and Texas Business and
    Commerce Code section 24.005(a)(1)

            Valley Ridge also seeks to avoid the Foreclosure as an actual fraudulent transfer under

 Texas Business and Commerce Code section 24.005(a)(1) and § 544 of the Bankruptcy Code.


 125
    11 U.S.C. § 548(c). The burden of proof is on the defendant transferee. Jimmy Swaggert Ministries v. Hayes (in
 Re Hannover Corp.), 310 F.3d 796, 799 (5th Cir. 2002).
 126
       11 U.S.C. § 548(c) (emphasis added).
 127
     In re Am. Hous. Found., 785 F.3d 143, 162–65 (5th Cir. 2015) (noting that § 548(c) defense requires value and
 good faith, which focuses on whether a transferee reasonably should have known of the fraudulent intent underlying
 the transfer) (citing Horton v. Walter O'Cheskey (In re Am. Hous. Found.), 544 Fed. Appx. 516, 520 (5th Cir. 2013));
 see also 5 Collier on Bankruptcy ¶ 548.09 (16th 2020) (citing, e.g., Hayes v. Palm Seedlings Partners-A (In re Agric.
 Research & Tech. Group, Inc.), 916 F.2d 528, 538 (9th Cir. 1990) (under section 548(a)(1)(A), “the entire transfer
 may be avoided, even if reasonably equivalent value was given, so long as the transferor actually intended to hinder,
 delay or defraud its creditors and the transferee accepted the transfer without good faith”); Bayou Superfund LLC v.
 WAM Long/Short Fund II, L.P. (In re Bayou Group, LLC), 362 B.R. 624, 629 (Bankr. S.D.N.Y. 2007) (“the entirety
 of the transfer is avoidable whether or not the debtor received value in exchange, and the plaintiff need not allege and
 prove that the transfer was for less than fair value if actual intent is alleged and proved under section 548(a)(1)(A)”);
 and see also Gold v. First Tenn. Bank Nat’l Ass’n (In re Taneja), 743 F.3d 423, 430 (4th Cir. 2014) (“in evaluating
 whether a transferee has established an affirmative defense under Section 548(c), a court is required to consider
 whether the transferee actually was aware or should have been aware, at the time of the transfers and in accordance
 with routine business practices, that the transferor-debtor intended to ‘hinder, delay, or defraud any entity to which
 the debtor was or became … indebted’”).
                                                           49
Case 19-04043-mxm Doc 119 Filed 12/17/20                        Entered 12/17/20 16:57:35             Page 50 of 84




 Section 544 of the Bankruptcy Code allows a trustee (Valley Ridge, the 7901 Chapter 7 Trustee’s

 successor) to avoid any transfer of an interest of the debtor in property that is voidable under

 applicable law by an unsecured creditor (Valley Ridge). Section 24.005(a)(1) of the Texas

 Business and Commerce Code provides that

            [a] transfer made or obligation incurred by a debtor is fraudulent as to a creditor,
            whether the creditor’s claim arose before or within a reasonable time after the
            transfer was made or the obligation was incurred, if the debtor made the transfer or
            incurred the obligation: (1) with actual intent to hinder, delay, or defraud any
            creditor of the debtor.128

 Section 24.005(b) then lists largely the same badges of fraud the Court discussed above with

 respect to § 548(a)(1)(A).129

            After considering the same badges of fraud already discussed, the Court concludes that the

 transfer of the Property through the Foreclosure sale was fraudulent as to Valley Ridge because

 7901 made the transfer—involuntarily—with the intent to hinder, delay, or defraud Valley Ridge.

            Silver State makes three arguments against avoidance, none of which have merit. First,

 Silver State argues that the transfer of the Property through the Foreclosure cannot be avoided

 under section 24.005(a)(1)130 because 7901 did not make the transfer. In other words, section

 24.005(a)(1) allows for avoidance “if the debtor made the transfer” with the requisite intent, but

 according to Silver State, 7901 did not make the transfer—Garvin did. The Court rejects this

 myopic view of the statute, just as it did with the similarly worded § 548 actual fraudulent transfer.

 Texas Business and Commerce Code section 24.002(12) defines “transfer” broadly to include both



 128
       TEX. BUS. & COMM. CODE § 24.005(a).
 129
       TEX. BUS. & COMM. CODE § 24.005(b).
 130
       Silver State makes the same argument under § 24.005(a)(2). The Court will address this argument here, only once.
                                                           50
Case 19-04043-mxm Doc 119 Filed 12/17/20                       Entered 12/17/20 16:57:35             Page 51 of 84




 voluntary and involuntary transfers.131             Moreover, the Texas statute gives a constructive-

 fraudulent-transfer defendant the presumption that it gave reasonably equivalent value for property

 “if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted,

 noncollusive foreclosure sale . . . .”132 This defense does not directly apply to this actual-

 fraudulent-transfer count, but the statute as a whole makes clear that an involuntary foreclosure is

 a “transfer” because, otherwise, there would be no need to provide for a foreclosure-specific

 defense in the constructive-fraudulent-transfer context. The Foreclosure is avoidable under the

 express terms of Bankruptcy Code § 544 and Texas Business and Commerce Code section

 24.005(a)(1).

            Second, Silver State argues that it is entitled to good-faith-transferee defenses under

 sections 24.009(a) and 24.009(d)(1) of the Texas Business and Commerce Code.                                Section

 24.009(a) provides that “[a] transfer or obligation is not voidable under Section 24.005(a)(1) of

 this code [regarding actual fraudulent transfers] against a person who took in good faith and for a

 reasonably equivalent value or against any subsequent transferee or obligee.” Similarly, section

 24.009(d)(1) of the Texas Business and Commerce Code provides the following good-faith

 defense:

            Notwithstanding voidability of a transfer or an obligation under this chapter, a good
            faith transferee or obligee is entitled, at the transferee’s or obligee’s election, to the
            extent of the value given the debtor for the transfer or obligation, to:




 131
    TEX. BUS. & COMM. CODE § 24.002(12) (“‘Transfer’ means every mode, direct or indirect, absolute or conditional,
 voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of
 money, release, lease, and creation of a lien or other encumbrance. The term does not include a transfer under a
 disclaimer filed under Chapter 240, Property Code.”).
 132
       TEX. BUS. & COMM. CODE § 24.004(b).
                                                          51
Case 19-04043-mxm Doc 119 Filed 12/17/20                     Entered 12/17/20 16:57:35            Page 52 of 84




                    (A) a lien, prior to the rights of a voiding creditor under this chapter, or a
                        right to retain any interest in the asset transferred; [or] . . .
                    (C) a reduction in the amount of the judgment.133

 Just as Silver State was unable to assert the § 548(c) good-faith defense, Silver State may not assert

 these good-faith defenses because Silver State is not a good-faith transferee, having intimate and

 direct knowledge of 7901’s intent to hinder, delay, or defraud Valley Ridge. 134

            Third, Silver State argues that under the Texas statute, a “transfer” applies to an “asset,”

 which in turn is defined to exclude “property to the extent it is encumbered by a valid lien.”135

 Valley Ridge may not avoid the transfer of the Property “to the extent” the Property was

 encumbered by a valid lien, but it may be avoided to the extent of the value of the Property in

 excess of the valid liens. Silver State argues that the City Lien and Valley Ridge lien should be

 considered valid liens at the time of the Property transfer. If Silver State is correct, the transfer

 may be avoided to the extent of the value of the Property in excess of the valid liens, or

 $122,856.91. 136 The Court disagrees.

            Texas Business and Commerce Code section 24.007(1)(A) sets forth when a “transfer” is

 made under the Texas Uniform Fraudulent Transfer Act (“TUFTA”) with respect to an asset that

 is real property other than a fixture:



 133
       TEX. BUS. & COMM. CODE § 24.009(d)(1).
 134
    Cf. Janvey v. GMAG, L.L.C., 592 S.W.3d 125, 131 (Tex. 2019) (for purposes of section 24.009(a) of the Texas
 Business and Commerce Code, “[a] transferee who simply accepts a transfer despite knowledge of facts leading it to
 suspect fraud does not take in good faith.”).
 135
       TEX. BUS. & COMM. CODE § 24.002(2)(A).
 136
    $4.2 million gross value, less the Frost Bank Lien of $3,236,995.55, the Tarrant County lien of $99,508.99, the
 City Lien of $206,252.88, and the Valley Ridge lien of $534,385.67.
                                                        52
Case 19-04043-mxm Doc 119 Filed 12/17/20                         Entered 12/17/20 16:57:35                Page 53 of 84




            For the purposes of this chapter:

                     (1) a transfer is made:

                             (A) with respect to an asset that is real property other than a fixture, but
                             including the interest of a seller or purchaser under a contract for the sale of
                             the asset, when the transfer is so far perfected that a good faith purchaser of
                             the asset from the debtor against whom applicable law permits the transfer
                             to be perfected cannot acquire an interest in the asset that is superior to the
                             interest of the transferee. 137

            This provision has been interpreted to mean that a transfer of real property under TUFTA

 is made when a deed is recorded for the transfer of the property. 138 In this case, the City Lien and

 Valley Ridge lien were extinguished at the January 2, 2019 Foreclosure sale. 139 The executed

 documents for the assignment of the City Lien were not recorded until January 7, 2019 at 4:31

 p.m.140       The Substitute Trustee’s Deed conveying the Property to Silver State was filed

 immediately after the Assignment of Lien was recorded. 141 Therefore, the City Lien and Valley

 Ridge lien were extinguished on January 2, 2019 and were not valid liens on January 7, 2019 when

 the Property transfer took place. The City Lien and Valley Ridge lien should not be considered as

 part of the “asset” that was transferred.

            To avoid this conclusion, the Defendants argue that a foreclosure extinguishes junior liens


 137
     TEX. BUS. & COMM. CODE § 24.007(1)(A).
 138
     Corpus v. Arriaga, 294 S.W.3d 629, 634 (Tex. App.—Houston [1st Dist.] 2009, no pet.) (citing cases from other
 jurisdictions interpreting identically worded statute to mean that a transfer of real estate is made when a deed is
 recorded).
 139
     A valid foreclosure on a senior or superior lien extinguishes a junior lien if there are not sufficient excess proceeds
 from the foreclosure sale to satisfy the junior lien. Diversified Mortg. Investors v. Lloyd D. Blaylock Gen. Contractor,
 Inc., 576 S.W.2d 794, 808 (Tex. 1978); Mathis v. DCR Mortgage III Sub, I, LLC, Case No. A-13-CA-192-SS, 2015
 WL 11251774, at *3 (W.D. Tex. Sep. 25, 2015); 5502 Nodaway Trust v. JPMorgan Chase Bank, N.A., Case No. 4:13-
 cv-00641, 2014 WL 346725, at *4 (S.D. Tex. Jan. 30, 2014); I-10 Colony, Inc. v. Chao Kuan Lee, 393 S.W.3d 467,
 472–73 (Tex. App.—Houston [14th Dist.] 2012, pet. denied).
 140
     Pl.’s Ex. 26 (document D219003759, recorded 1/7/2019 at 4:31 p.m.).
 141
       Pl.’s Ex. 27 (document D219003760, recorded 1/7/2019 at 4:31 p.m.).
                                                            53
Case 19-04043-mxm Doc 119 Filed 12/17/20                         Entered 12/17/20 16:57:35               Page 54 of 84




 and the foreclosed lien only upon the filing of a deed, but the Defendants have not cited a case for

 that proposition and the Court has found none. This is not surprising because there are several

 provisions in the Texas Property Code that are tied to the date of the foreclosure sale and none

 (that the Court is aware of) to the date the deed is recorded. 142 The Defendants also argue that

 inferior liens are not extinguished at a foreclosure sale because the buyer at foreclosure may not

 pay 143 or there may be irregularities in the foreclosure. If there are defects in the foreclosure sale,

 the sale may be void or voidable depending on the circumstances and subject to being set aside,

 but the Court agrees with Valley Ridge that these hypotheticals do not change the law that junior

 liens are extinguished at the time of the foreclosure sale.

          Finally, the Court’s interpretation of the statute is consistent with the overall intent of the

 statute to protect defrauded creditors—in this case, Valley Ridge. If any extinguished liens

 (extinguished before the date of the transfer under TUFTA) are considered in determining the

 extent to which the Property was an “asset” under TUFTA, then Silver State and Morash will

 unjustly benefit from being able to reduce the extent to which the transfer can be avoided under

 TUFTA by the amount of the liens they intentionally and fraudulently extinguished.

          For these reasons, the Court does not consider the City Lien or the Valley Ridge lien in

 determining the extent to which the Property was an asset under TUFTA. The Property was an


 142
     See, e.g., TEX. PROP. CODE §§ 51.003(a) (requiring that any post-foreclosure deficiency action be brought within
 two years of the foreclosure sale); 51.003(b) (providing that a person against whom a post-foreclosure deficiency is
 sought may request that the court determine the amount of the deficiency not by the price paid at foreclosure but
 instead by the fair market value of the property as of the date of the foreclosure sale); 51.016 (allowing for the
 rescission of a nonjudicial foreclosure sale of residential property within fifteen calendar days of the foreclosure sale
 under certain conditions).
 143
     TEX. PROP. CODE § 51.0075(f) (“The purchase price in a sale held by a trustee or substitute trustee under this section
 is due and payable without delay on acceptance of the bid or within such reasonable time as may be agreed upon by
 the purchaser and the trustee or substitute trustee if the purchaser makes such request for additional time to deliver the
 purchase price.”).
                                                            54
Case 19-04043-mxm Doc 119 Filed 12/17/20                     Entered 12/17/20 16:57:35            Page 55 of 84




 asset under TUFTA to the extent of $863,495.46.144

 D. Constructive fraudulent transfer under Bankruptcy Code § 548(a)(1)(B) and Texas and
    Business and Commerce Code 24.006(a)-(b)

            Valley Ridge also seeks to avoid the Foreclosure as a constructive fraudulent transfer under

 Bankruptcy Code § 548(a)(1)(B) and (through § 544) Texas Business and Commerce Code §

 24.006(a)-(b). Because the analysis under Texas Business and Commerce Code section 24.006(b)

 is more straightforward, the Court will address that subsection first.

                    1. Texas and Business and Commerce Code section 24.006(b)

            Texas Business and Commerce Code section 24.006(b) provides as follows:

            A transfer made by a debtor is fraudulent as to a creditor whose claim arose before
            the transfer was made if the transfer was made to an insider for an antecedent debt,
            the debtor was insolvent at that time, and the insider had reasonable cause to believe
            that the debtor was insolvent.145

 Under this statute, the transfer of the Property was constructively fraudulent as to Valley Ridge,

 whose claim arose before the transfer was made.

            First, the Property was transferred to an insider for an antecedent debt. Through the

 Foreclosure, the Property was transferred from a single-member LLC controlled by Morash (7901)

 to another single-member LLC controlled by Morash (Silver State). Given the close relationship




 144
    $4.2 million gross value, less the Frost Bank Lien of $3,236,995.55, and the Tarrant County lien of $99,508.99.
 Even though the Court ultimately disagrees with Valley Ridge on this discreet issue, the Court believes this legal
 dispute is one of the reasons why 7901 (silently cheered on by Morash and Silver State) contested the involuntary
 petition.
 145
       TEX. BUS. & COMM. CODE § 24.006(b).
                                                        55
Case 19-04043-mxm Doc 119 Filed 12/17/20                        Entered 12/17/20 16:57:35              Page 56 of 84




 between the parties and the common control over both entities by Morash, the transfer was to an

 insider. 146 The transfer was also for an antecedent debt—that is, for the April 2017 Note.

            Second, the Court has already concluded that 7901 made an involuntary transfer of the

 Property while it was insolvent within the meaning of 11 U.S.C. § 101(32) and Texas Business

 and Commerce Code section 24.003(a), and (d). 7901 is also presumed to be insolvent under

 Texas Business and Commerce Code section 24.003(b) because 7901 was generally not paying its

 debts as they became due. 147 The Court incorporates by reference its findings of fact and

 conclusions of law from the August 8, 2019 hearing on the involuntary petition against 7901,

 where the Court found and concluded that 7901 was generally not paying its debts as they became

 due as of the date of the involuntary petition.148 For those same reasons, 7901 was generally not

 paying its debts as they became due at the time of the Foreclosure and the transfer of the Property

 to Silver State.

            Third, Silver State (the insider) had reasonable cause to believe that 7901 was insolvent.

 Because Morash controlled 7901 and Silver State, Morash (wearing his Silver State hat) had direct

 and intimate knowledge of 7901’s insolvency and the “historical liens” that he wanted scrubbed

 from the Property.




 146
    See, e.g., Browning Interests v. Allison (In re Holloway), 955 F.2d 1008, 1011 (5th Cir. 1992) (non-statutory insider
 is born when a transferee has a “sufficiently close” relationship with a debtor, which may be based on control or
 influence over the debtor, such that any dealings between the debtor and the transferee are not at arm’s length); see
 also Trial Brief of Silver State and Richard Morash, Adv. ECF No. 87 ¶ 51, at 26 (“Conversely, the following factors
 support an avoidance: (i) the transfer was to an arguable insider”).
 147
    TEX. BUS. & COMM. CODE § 24.003(b) (“A debtor who is generally not paying the debtor’s debts as they become
 due is presumed to be insolvent.”). This same presumption applies to all of the fraudulent-transfer claims under the
 Texas and Business and Commerce Code.
 148
       Case No. 19-40989, ECF No. 54, at 11–14 (Transcript of Aug. 8, 2019 ruling on involuntary petition).
                                                           56
Case 19-04043-mxm Doc 119 Filed 12/17/20                    Entered 12/17/20 16:57:35         Page 57 of 84




            For these reasons, the elements of a constructive fraudulent transfer under Texas Business

 and Commerce Code section 24.006(b) are all present.

                     2. Bankruptcy Code § 548(a)(1)(B) and Texas and Business and Commerce
                        Code section 24.006(a)

            Section 548(a)(1)(B) of the Bankruptcy Code allows a trustee to

            avoid any transfer . . . of an interest of the debtor in property, or any obligation . . .
            incurred by the debtor that was made or incurred on or within 2 years before the
            date of the filing of the petition, if the debtor voluntarily or involuntarily—
                    (B)
                             (i)     received less than a reasonably equivalent value in exchange
                                     for such transfer or obligation; and
                             (ii)
                                     (I)     was insolvent on the date that such transfer was made
                                             or such obligation was incurred, or became insolvent
                                             as a result of such transfer or obligation;
                                     (II)    was engaged in business or a transaction, or was
                                             about to engage in business or a transaction, for
                                             which any property remaining with the debtor was an
                                             unreasonably small capital;
                                     (III) intended to incur, or believed that the debtor would
                                             incur, debts that would be beyond the debtor’s ability
                                             to pay as such debts matured; or
                                     (IV) made such transfer to or for the benefit of an insider,
                                             or incurred such obligation to or for the benefit of an
                                             insider, under an employment contract and not in the
                                             ordinary course of business. 149

 Texas Business and Commerce Code § 24.006(a) similarly provides as follows:

            A transfer made or obligation incurred by a debtor is fraudulent as to a creditor
            whose claim arose before the transfer was made or the obligation was incurred if
            the debtor made the transfer or incurred the obligation without receiving a
            reasonably equivalent value in exchange for the transfer or obligation and the
            debtor was insolvent at that time or the debtor became insolvent as a result of the
            transfer or obligation.150


 149
       11 U.S.C. § 548(a)(1)(B).
 150
       TEX. BUS. & COMM. CODE § 24.006(a).
                                                       57
Case 19-04043-mxm Doc 119 Filed 12/17/20                          Entered 12/17/20 16:57:35          Page 58 of 84




            The Court has already concluded that 7901 made an involuntary transfer of the Property

 while it was insolvent, 151 so the above constructive-fraudulent-transfer counts—Bankruptcy Code

 § 548(a)(1)(B) and Texas Business and Commerce Code § 24.006(a)—turn on whether 7901

 received reasonably equivalent value in exchange for the transfer of the Property through the

 Foreclosure.

            The Supreme Court in BFP152 held that the price received at a regularly conducted,

 noncollusive mortgage foreclosure sale conclusively established “reasonably equivalent value” of

 mortgaged property for purposes of a constructive-fraudulent-transfer claim under § 548(a)(1)(B).

 Likewise, TUFTA provides that for purposes of a constructive-fraudulent-transfer claim, “a person

 gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset

 pursuant to a regularly conducted, noncollusive foreclosure sale . . . .”153

            To avoid these presumptions of reasonably equivalent value, Valley Ridge argues that the

 Foreclosure sale was both collusive and not “regularly conducted.” Valley Ridge first argues that

 the Foreclosure sale was collusive, pointing to the same evidence—the badges of fraud—it relied

 on in its actual-fraudulent-transfer counts. 154 Although neither party provided a case on point, the

 Court believes that collusion for purposes of a foreclosure sale means collusion in the actual

 conduct of the sale. The Court finds no such collusion. Garvin provided the necessary required


 151
       11 U.S.C. § 101(32); TEX. BUS. & COMM. CODE § 24.003(a), (d).
 152
       BFP v. Resolution Trust Corp., 511 U.S. 531 (1994).
 153
       TEX. BUS. & COMM. CODE § 24.004(b).
 154
    Valley Ridge did not contest the Defendants’ definition of collusion. See Defendants’ Trial Brief ¶ 9 (citing Clark
 v. Wollschlager, 2014 Tex. App. LEXIS 5302 at * 18 (Tex. App.— Eastland 2014, no pet.) (“Collude is defined as to
 collaborate in wrongdoing. Collusion is defined as an agreement to defraud another or to do or obtain something
 forbidden by law. Collusion also is more particularly defined as an agreement between two or more persons to defraud
 another.”)).
                                                             58
Case 19-04043-mxm Doc 119 Filed 12/17/20                  Entered 12/17/20 16:57:35   Page 59 of 84




 notice as specified by Texas law, providing the necessary 21-day period prior to foreclosure, and

 he filed the necessary notices and posted them appropriately with Tarrant County, all as specified

 by Texas law. There is no evidence that Garvin failed to conduct the sale appropriately on the

 courthouse steps. This is an unusual case because, although the Foreclosure was an actual

 fraudulent transfer, there was no collusion in the sale.

         Valley Ridge next argues that the Foreclosure sale was not “regularly conducted” because

 the April 2017 Note replaced the October 2015 Note and no new deed of trust was executed

 securing the April 2017 Note. Because the April 2017 Note was allegedly unsecured, then

 (according to Valley Ridge) Silver State had no right to foreclose, making the entire process

 defective. In effect, Valley Ridge argues that Silver State had no lien upon which to foreclose.

 This argument is foreclosed by the Sale Order’s finding that Silver State had good and marketable

 title to the Property, which was sold free and clear to a third party.155

         Although the Sale Order preserved Valley Ridge’s then-pending claims in its Valley Ridge

 Amended Petition, 156 such claims did not include any allegations that the foreclosure sale was not

 “regularly conducted” or that Silver State had no lien upon which to foreclose on the Property. To

 the contrary, in the Valley Ridge Amended Petition, Valley Ridge stated that “Silver State

 purchased a $180,000 promissory note executed by Bodyguard Sports I LP in favor of the City of

 North Richland Hills, Texas (the “City”) and secured by a Second Lien Deed of Trust (“Deed

 of Trust”) on the Subject Property from the City.”157 Further, in support of its Texas Business and

 Commerce Code § 24.006(a) fraudulent transfer claim, Valley Ridge alleged only that the transfer


 155
     Sale Order ¶ L, at 4.
 156
     Sale Order at 8.
 157
     Adv. ECF No. 1-6 ¶ 18, at 4 (emphasis added).
                                                     59
Case 19-04043-mxm Doc 119 Filed 12/17/20                      Entered 12/17/20 16:57:35   Page 60 of 84




 of the Property was fraudulent as to Valley Ridge “because [Valley Ridge’s] claim arose before

 the transfer and [7901] made the transfer without receiving a reasonably equivalent value in

 exchange for the transfer and [7901] was insolvent at that time or [7901] became insolvent as a

 result of the transfer. Tex. Bus. & Com. Code § 24.006(a).” 158

         Valley Ridge did not allege that the foreclosure sale was not “regularly conducted” or that

 Silver State had no lien upon which to foreclose on the Property in the Valley Ridge Amended

 Petition, its Objection to Sale Motion, or during the hearing on the Sale Motion. 159 Furthermore,

 Valley Ridge did not specifically reserve any such claims in the Sale Order. Rather, the Sale Order

 reserved only “claims against [Silver State] and [7901] in Adversary Proceeding No. 19-04043-

 mxm pending in this Court.”160 Again, such alleged claims or allegations were not included in the

 Valley Ridge Amended Petition. The logical conclusion of Valley Ridge’s argument is that title

 to the Property did not transfer to Silver State through the Foreclosure, which potentially threatens

 the effectiveness of the Sale Order itself. Res judicata and estoppel principles preclude that

 argument. Alternatively, even if Valley Ridge’s argument is not foreclosed, the Court declines to

 address it given the avoidability of the Foreclosure through other statutory provisions.

         Because 7901 is presumed to have received a reasonably equivalent value at the regularly

 conducted, noncollusive Foreclosure auction, Valley Ridge’s constructive fraudulent transfer

 claims fail under Bankruptcy Code § 548(a)(1)(B) and Texas and Business and Commerce Code

 section 24.006(a).




 158
     Id. at ¶ 30, at 5.
 159
     Case No. 19-41579, ECF No. 38 (transcript of hearing on the Sale Motion.).
 160
     Case No. 19-41579, ECF No. 35 at 8.
                                                         60
Case 19-04043-mxm Doc 119 Filed 12/17/20                   Entered 12/17/20 16:57:35           Page 61 of 84




 E. Wrongful foreclosure

            The wrongful foreclosure claim was first raised in the 7901 Chapter 7 Trustee’s Plaintiff’s

 Second Amended Complaint that was filed on October 31, 2019, over four months after the Sale

 Order.161 This claim was then included in the Assigned Claims subsequently transferred to Valley

 Ridge. The wrongful-foreclosure claim requires a showing of “(1) a defect in the foreclosure sale

 proceedings; (2) a grossly inadequate selling price; and (3) a causal connection between the defect

 and the grossly inadequate selling price.” 162 In support of this claim, Valley Ridge argues that the

 Foreclosure was defective because the Second Lien Deed of Trust does not contain language

 adequate to secure the April 2017 Note, which by its terms “restates and replaces” the October

 2015 Note. In effect, Valley Ridge (again) argues that Silver State had no lien upon which to

 foreclose.

            Like Valley Ridge, 7901 did not, prior to or during the hearing on the Sale Motion, allege

 that the foreclosure sale was not “regularly conducted” or that Silver State had no lien upon which

 to foreclose on the Property. For the same reasons discussed above, Valley Ridge’s argument is

 foreclosed by res judicata and estoppel principles. Alternatively, the Court declines to address it

 given the avoidability of the Foreclosure through other statutory provisions.




 161
       Adv. ECF No. 47.
   Sauceda v. GMAC Mortgage Corp., 268 S.W.3d 135, 139 (Tex. App. – Corpus Christi, 2008) (citing Charter Nat’l
 162

 Bank-Houston v. Stevens, 781 S.W.2d 368, 371 (Tex. App. – Houston [14th Dist.] 1989)).
                                                      61
Case 19-04043-mxm Doc 119 Filed 12/17/20                    Entered 12/17/20 16:57:35        Page 62 of 84




 F. Section 550 recovery

            Through the Amended Complaint, Valley Ridge seeks recovery under Bankruptcy Code §

 550(a):163

               Except as otherwise provided in this section, to the extent that a transfer is
               avoided under section 544, 545, 547, 548, 549, 553(b), or 724(a) of this title, the
               trustee may recover, for the benefit of the estate, the property transferred, or, if
               the court so orders, the value of such property, from—

                             (1) the initial transferee of such transfer or the entity for whose
                                 benefit such transfer was made; or
                             (2) any immediate or mediate transferee of such initial transferee. 164

 Because the transfer of the Property through the Foreclosure has been avoided under §§ 544, 547

 and 548, Valley Ridge, as the successor to the 7901 Chapter 7 Trustee, may recover the Property

 or the value of the Property from Silver State, the initial transferee. The Property was sold free

 and clear under Bankruptcy Code § 363 pursuant to the Sale Order, but the Sale Order made clear

 that the sale did not prejudice Valley Ridge’s rights in this Adversary Proceeding. 165 The proceeds

 in the Court registry, $577,050.37, should be considered the “property transferred” for purposes

 of § 550(a), so the Court orders those funds paid to Valley Ridge. Alternatively, $577,050.37

 represents the net value of the Property transferred, so the Court orders that value returned to

 Valley Ridge from the Court registry.




 163
    Although the Amended Complaint does not contain a separate count for § 550, the Amended Complaint clearly
 seeks recovery under § 550 for the avoided transfers. See, e.g., Amended Complaint ¶¶ 6, 30, 35, 43.
 164
       11 U.S.C. § 550(a).
 165
       Sale Order at 8.
                                                       62
Case 19-04043-mxm Doc 119 Filed 12/17/20                   Entered 12/17/20 16:57:35       Page 63 of 84




            To avoid recovery under § 550, Silver State asserts another good-faith defense, this time

 under § 550(e):

            (1) A good faith transferee from whom the trustee may recover under subsection
            (a) of this section has a lien on the property recovered to secure the lesser of—

                     (A) the cost, to such transferee, of any improvement made after the transfer,
                     less the amount of any profit realized by or accruing to such transferee from
                     such property; and
                     (B) any increase in the value of such property as a result of such
                     improvement, of the property transferred. 166

 Silver State is not entitled to this good-faith defense because Silver State is not a good-faith

 transferee, having intimate and direct knowledge of 7901’s intent to hinder, delay, or defraud

 Valley Ridge.

 G. Breach of fiduciary duty

            Valley Ridge alleges that Morash, as sole member, manager, and director of 7901, owed

 fiduciary duties to 7901 and also to its creditors once it approached insolvency. Valley Ridge

 alleges that Morash breached his duties of due care, good faith, and loyalty by causing Silver State

 to purchase the Property at the Foreclosure rather than causing 7901 to sell the Property for the

 benefit of 7901 and its creditors. Morash denies that he owes duties to 7901 or its creditors, or

 that he breached any such duties.

            Texas law provides that “[t]he elements of a breach of fiduciary duty claim are: (1) a

 fiduciary relationship between the plaintiff and defendant; (2) the defendant must have breached

 his fiduciary duty to the plaintiff; and (3) the defendant’s breach must result in injury to the plaintiff




 166
       11 U.S.C. § 550(e).
                                                      63
Case 19-04043-mxm Doc 119 Filed 12/17/20                       Entered 12/17/20 16:57:35             Page 64 of 84




 or benefit to the defendant.”167 The Court must determine whether Morash had a fiduciary

 relationship with 7901 or its creditors, and if so, whether he breached that duty, causing injury.

                    1. Morash breached his fiduciary duties to 7901, causing injury

            The Texas Business Organizations Code does not directly address the duties a manager or

 member owes to an LLC, but duty-of-loyalty concerns appear to underlie statutory provisions

 addressing transactions with governing persons and renunciation of business opportunities. 168

 Provisions of the Business Organizations Code permitting governing persons (including managers

 and managing members of an LLC) to rely on various types of information in discharging a duty

 implicitly recognize that such persons are charged with a duty of care in their decision making.169

 Finally, the Business Organizations Code provides that, to the extent managers or members are

 subject to duties and liabilities, including fiduciary duties, the company agreement may expand or

 restrict the duties and liabilities.170

            Based on these statutory provisions, Morash’s status as an agent of 7901, and the particular

 facts of this case, the Court finds and concludes that he owed fiduciary duties to the company.171


 167
    Navigant Consulting, Inc. v. Wilkinson, 508 F.3d 277, 283 (5th Cir. 2007) (quoting Jones v. Blume, 196 S.W.3d
 440, 447 (Tex. App.—Dallas 2006, pet. denied)).
 168
     See TEX. BUS. ORGS. CODE §§ 2.101(21) (permitting domestic entity to renounce business opportunities presented
 to the entity or one or more of its managerial officials or owners), 101.255 (providing conditions for validity and
 enforceability of contracts between LLC and governing persons, such as managers and members).
 169
    TEX. BUS. ORGS. CODE § 3.102; see also TEX. BUS. ORGS. CODE § 3.105 (reliance by officers on information in
 discharging a duty).
 170
       TEX. BUS. ORGS. CODE §§ 101.401, 101.052.
 171
    See, e.g., Katz v. Intel Pharma, LLC, No. CV H-18-1347, 2020 WL 3871493, at *2 (S.D. Tex. July 9, 2020) (“The
 cases support finding that [the managing member] owed [the LLC] fiduciary duties based on agency-law principles.”);
 In re H & M Oil & Gas, LLC, 514 B.R. 790, 814 (Bankr. N.D. Tex. 2014) (finding that individual, as manager, owed
 fiduciary duties to the LLC, including the duties of care and loyalty); In ETRG Investments, LLC v. Hardee (In re
 Hardee), Ch. 11 Case No. 11-60242, Adv. No. 11-6011, 2013 WL 1084494 (Bankr. E.D. Tex. 2013) (finding that
 debtor, as the sole person authorized to transact business and direct the financial activities of the LLC, acted as an
 agent of the LLC and as such had a formal fiduciary relationship); Zayler v. Calicutt (In re TSC Sieber Services, LC),

                                                          64
Case 19-04043-mxm Doc 119 Filed 12/17/20                          Entered 12/17/20 16:57:35            Page 65 of 84




 Although the Texas Business Organizations Code allows parties to restrict fiduciary duties, the

 operating agreement for 7901 is not in the record, so there is no evidence to contradict the Court’s

 finding of a fiduciary duty.172

             The duty of loyalty holds officers and directors to an “extreme measure of candor,

 unselfishness and good faith,” particularly where there is an interested transaction. 173 Interested

 transactions include those in which officers or directors derive personal profit as well as those

 which deprive the corporation of an opportunity to profit.174 A transaction between a fiduciary’s

 company and another company in which the fiduciary has a significant financial interest is also an

 interested transaction. 175 In such a situation, an officer or director must not allow his personal

 interests to prevail over the interests of the corporation. 176 “A director who diverts profits from

 the corporation in violation of his fiduciary relationship is personally liable even though the profits




 Ch. 11 Case No. 09-61042, Adv. No. 10-6031, 2012 WL 5046820 (Bankr. E.D. Tex. 2012) (finding that defendant
 owed formal fiduciary duty to LLC because he was an agent of the LLC; also finding that the circumstances giving
 rise to his managerial control gave rise to an informal fiduciary duty pursuant to which the defendant was required to
 place the interest of the LLC above his own).
 172
     Straehla v. AL Glob. Servs., LLC, No. 04-19-00812-CV, 2020 WL 5027392, at *5 (Tex. App.—San Antonio Aug.
 26, 2020, no pet.) (based on assumption inherent in § 101.401 of the Business Organizations Code, concluding that
 individual owed the same fiduciary duties to LLC that a corporate executive or partner would owe a corporation or
 partnership, unless the LLC agreement shows otherwise; failure to include LLC agreement in the record was not fatal
 to a prima facie showing of fiduciary duty).
   Int’l Bankers Life Ins. Co. v. Holloway, 368 S.W.2d 567, 577 (Tex. 1963); see also Landon v. S&H Mktg. Grp., 82
 173

 S.W.3d 666, 672 (Tex.App.—Eastland 2002, no pet.) (same).
 174
       Assurance Systems Corp. v. Jackson (In re Jackson), 141 B.R. 909, 916 (Bankr. N.D. Tex. 1992).
 175
       Id.
 176
       Gearhart Industries, Inc. v. Smith International, Inc., 741 F.2d 707, 719–20 (5th Cir. 1984).
                                                             65
Case 19-04043-mxm Doc 119 Filed 12/17/20                        Entered 12/17/20 16:57:35            Page 66 of 84




 are acquired by an agency controlled by the director.”177 The burden is on the officer or director

 to establish the fairness of the transaction.178

            Morash breached his fiduciary duties of loyalty and care by causing Silver State to purchase

 the Property when the Property could have been sold for the benefit of 7901, which needed the

 asset to pay its creditors. Morash failed to prove the fairness of the transaction involving the

 Foreclosure and the transfer of the Property to Silver State. In fact, the evidence affirmatively

 reflects that the transaction was not fair to 7901. Based on the direct and circumstantial evidence

 at trial, and after considering the credibility of the various witnesses (including Morash), the Court

 finds and concludes that Morash knew there likely was equity in the Property and that he formed

 Silver State to deprive 7901 of the opportunity to sell the Property for the benefit of its creditors,

 especially Valley Ridge.

            The damages caused by Morash’s breaches are best measured by the remaining Registry

 Funds. 7901 could have and should have sold the Property for the benefit of its creditors; instead,

 Morash caused Silver State to acquire the Property and sell it for the benefit of Silver State’s

 creditors.

                     2. Morash did not owe fiduciary duties to creditors

            “Officers and directors of [an operating corporate debtor] have fiduciary duties to the

 corporation — not the corporation’s creditors” under Texas law. 179 The Court is aware of no




 177
    Holloway, 368 S.W.2d at 577. Applied to these facts, this principle means that if Morash diverted profits or
 opportunities from 7901 in violation of his fiduciary relationship, he is personally liable even though the profits or
 opportunities were acquired by Silver State.
 178
       In re Jackson, 141 B.R. at 916.
 179
       In re ATP Oil & Gas Corp., 711 Fed. App’x 216, 221 (5th Cir. Oct. 27, 2017).
                                                           66
Case 19-04043-mxm Doc 119 Filed 12/17/20                      Entered 12/17/20 16:57:35             Page 67 of 84




 reason the same rule would not apply to managers of LLCs in Texas. Even though 7901 faced

 financial difficulties, it was not yet a defunct company. Morash, therefore, owed duties to 7901

 but not to 7901’s creditors.

 H. Civil conspiracy/aiding and abetting concert of action

         Through this count, Valley Ridge seeks to hold Silver State and Morash jointly and

 severally liable on conspiracy and aiding and abetting theories for the actual fraudulent transfers

 and breaches of fiduciary duties discussed above.

                  1. Secondary liability for fraudulent transfer

         The Court agrees with the thorough analysis in Official Stanford Investors Comm. v.

 Traurig, where the District Court for the Northern District of Texas concluded that Texas law does

 not provide for secondary liability for fraudulent transfers through conspiracy, aiding and abetting,

 and similar secondary-liability theories.180           As noted by Traurig, the Fifth Circuit rejected

 conspiracy claims related to fraudulent transfers and held that the precursor to TUFTA did not

 allow for recovery from a party who was not a direct or indirect recipient of a fraudulent transfer.181

 Texas and federal decisions support this conclusion. 182 Consideration of other states’ fraudulent-




 180
    Official Stanford Investors Comm. v. Traurig, Civil Action No. 3:12-CV-4641-N, 2014 WL 12572881, at *10–11
 (N.D. Tex. Dec. 17, 2014).
 181
     Mack v. Newton, 737 F.2d 1343, 1361 (5th Cir. 1984) (rejecting claim of conspiracy to effectuate fraudulent
 transfers: “Although we have found no Texas decision in point, we are persuaded that the Texas statute, like the
 Bankruptcy Act, does not provide for recovery other than recovery of the property transferred or its value from one
 who is, directly or indirectly, a transferee or recipient itself.”).
 182
    See FDIC v. White, No. 3:96-cv-0560-P,1998 WL 120298, at *2 (N.D. Tex. Mar. 5, 1998) (holding TUFTA “do[es]
 not create personal liability on the part of a coconspirator for fraudulent conveyances to an extent or in an amount
 beyond property which a co-conspirator actually receives or in which he acquires an interest”); Essex Crane Rental
 Corp. v. Carter, 371 S.W.3d 366, 386–87 (Tex. App.—Houston [1st Dist.] 2012, pet. denied) (recognizing a claim for
 conspiracy to commit fraudulent transfer, but acknowledging Mack as restricting the claim to defendants who were
 parties to the transfer).
                                                         67
Case 19-04043-mxm Doc 119 Filed 12/17/20                        Entered 12/17/20 16:57:35             Page 68 of 84




 transfer laws also supports this decision 183 because a majority of jurisdictions do not permit claims

 based on derivative liability for fraudulent transfers. 184 To avoid this conclusion, Valley Ridge

 relies on cases that are either not on point or are not persuasive.

             First, Valley Ridge points to language in Estate of Stonecipher v. Estate of Butts, 185 where

 the Texas Supreme Court stated, “The damage in a conspiracy for fraudulent conveyance is the

 interference with or loss of a property right or lien of the creditor in the debtor’s property.”186 As

 Valley Ridge recognizes, however, Stonecipher is not on point because it did not involve claims

 for fraudulent transfer under TUFTA or the Bankruptcy Code; instead, the case involved a

 judgment creditor’s claim for conspiracy to prevent collection of a lien. Subsequent Texas cases

 do not support extending this language to fraudulent transfers generally.

             Second, Valley Ridge relies on In re Northstar Offshore Group, LLC, 187 which recognized

 a Texas cause of action for conspiracy or aiding and abetting a fraudulent transfer. The only

 support for the court’s conclusion, however, was the court’s earlier opinion in In re Rodriguez,188

 which itself did not analyze prior Texas and federal cases on the issue. The Court finds Traurig

 more persuasive than Northstar.




 183
     The Texas Uniform Fraudulent Transfer Act is intended to be interpreted consistently with analogous statutes in
 other jurisdictions. Traurig, 2014 WL 12572881, at *11 & n.10; TEX. BUS. & COMM. CODE § 24.012 (“This chapter
 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of
 this chapter among states enacting it.”).
 184
       Traurig, 2014 WL 12572881, at *11 (citing cases).
 185
       591 S.W.2d 806 (Tex. 1979).
 186
       Id. at 808.
 187
       616 B.R. 695, 743 (Bankr. S.D. Tex. 2020).
 188
       413 B.R. 621, 629 (Bankr. S.D. Tex. 2009).
                                                           68
Case 19-04043-mxm Doc 119 Filed 12/17/20                          Entered 12/17/20 16:57:35   Page 69 of 84




            Finally, Valley Ridge argues that the Fifth Circuit Mack opinion supports its position in

 two ways. First, Valley Ridge asserts that Mack bars conspiracy claims related to fraudulent

 transfers only when the fraudulent-transfer claims are brought on behalf of general creditors.

 Valley Ridge asserts that it is not a general creditor but instead a secured judgment and mechanics’

 lien creditor, like the judgment lien creditor in Stonecipher. Unfortunately for Valley Ridge, the

 Valley Ridge Amended Petition does not contain a Stonecipher-type claim (conspiracy to prevent

 collection of a lien), and the Chapter 7 Trustee’s Second Amended Complaint (now controlled by

 Valley Ridge) asserted “general” type fraudulent-transfer claims and did not assert a claim specific

 to the Valley Ridge lien.

            Valley Ridge also argues that Mack supports its position because the Fifth Circuit noted

 that fraudulent-transfer liability may be imposed on a person who did not directly receive the

 transferred property, “but nevertheless indirectly received it or receives its proceeds or value.”189

 According to Valley Ridge, Morash indirectly received the Property and its proceeds because he

 is the equity owner of Silver State. The Court interprets this language in Mack to refer to a

 subsequent transferee of a fraudulent transfer (somebody who receives property or its proceeds or

 its value from the initial transferee), and not to somebody in Morash’s position as the equity owner

 of the transferee. The Court’s interpretation is confirmed by the first example cited by Mack: “[I]f

 the transferee directed the property to be turned over to his creditor, he [the subsequent-transferee

 creditor] would be as much liable as though he received it himself.” 190




 189
       Mack, 737 F.2d at 1358–59.
 190
       Id. at 1358 (quoting Duell v. Brewer, 92 F.2d 59, 61 (2d Cir. 1937)).
                                                             69
Case 19-04043-mxm Doc 119 Filed 12/17/20                     Entered 12/17/20 16:57:35            Page 70 of 84




             For these reasons, Texas law does not allow Silver State and Morash to be jointly and

 severally liable on conspiracy and aiding and abetting theories for the actual fraudulent transfers.

                    2. Secondary liability for breach of fiduciary duty

             Valley Ridge also seeks to hold Silver State and Morash jointly and severally liable on

 conspiracy and aiding and abetting theories for Morash’s breaches of fiduciary duty.

             The elements of civil conspiracy are: (1) two or more persons, (2) an object to be

 accomplished, (3) a meeting of minds on the object or course of action, (4) one or more overt

 unlawful acts, and (5) damages proximately resulting from those acts.191 A civil conspiracy may

 be established by circumstantial evidence. 192 Once a conspiracy is proven, each co-conspirator is

 responsible for all acts done by any of the conspirators in furtherance of the unlawful combination,

 and joint and several liability is imposed on all conspirators for actual damages resulting from acts

 in furtherance of the conspiracy.193

             The evidence shows that Morash and Silver State had a collective objective to breach

 Morash’s fiduciary duties to 7901 by fraudulently transferring the Property to Silver State through

 the Foreclosure. The three of them had a meeting of the minds (literally and figuratively) to

 accomplish that goal and caused injury to 7901 in the process by depriving 7901 of the asset it

 needed to pay its creditors, including Valley Ridge. The elements of a civil conspiracy are present.




 191
    In re Performance Nutrition, Inc., 239 B.R. 93, 113 (Bankr. N.D. Tex. 1999) (citing Massey v. Armco Steel Co.,
 652 S.W.2d 932,934 (Tex. 1983)).
 192
       Id.
   In re Enron Corp. Securities, Derivative & ERISA Litigation, 623 F. Supp.2d 798, 832–34 (S.D. Tex. 2009) (citing
 193

 numerous Texas state court decisions imposing joint and several liability on conspirators).
                                                        70
Case 19-04043-mxm Doc 119 Filed 12/17/20                        Entered 12/17/20 16:57:35   Page 71 of 84




            Aiding and abetting requires: (1) the existence of a violation by the primary (opposed to

 the aiding and abetting) party, (2) knowledge of this violation on the part of the aider and abetter,

 and (3) substantial assistance by the aider and abetter in the achievement of the primary

 violation.194

            The evidence shows that Morash violated his fiduciary duties to 7901 by causing the

 fraudulent transfer of the Property to Silver State. The aider and abetter, Silver State, had intimate

 and direct knowledge of this violation and actively participated in the violation. The elements of

 aiding and abetting are present.

            To avoid conspiracy and aiding and abetting liability, Morash and Silver State note that

 “[a]s a general rule, a corporation cannot conspire with itself through its agents.”195 The Court

 agrees with that general rule, but here there is substantial evidence that Morash was acting not just

 for 7901 and Silver State, but also in his individual capacity. As one example only, despite the

 waiver by 7901 of its attorney-client privilege with its attorneys regarding the transactions at issue,

 Attorney refused to answer questions at trial regarding communications with Morash about the

 assignment of the City Lien and intent to foreclose on the Property to wipe out historical liens (all

 occurring before the formation of Silver State) because those communications were with Morash,

 individually, and not as an agent of 7901 or Silver State.

            For these reasons, Morash and Silver State are jointly and severally liable for Morash’s

 breaches of fiduciary duty to 7901.




 194
       In re Ramirez, 413 B.R. 621, 629 (Bankr. S.D. Tex. 2009).
 195
    Tex. Integrated Conveyor Sys. v. Innovative Conveyor Concepts, 300 S.W.3d 348, 381–82 (Tex. App.—Dallas,
 2009).
                                                           71
Case 19-04043-mxm Doc 119 Filed 12/17/20                         Entered 12/17/20 16:57:35   Page 72 of 84




 I. Section 542 turnover

            Valley Ridge seeks turnover of the Registry Funds pursuant to 11 U.S.C. § 542. Silver

 State argues, in contrast, that turnover relief under § 542 is inappropriate when the Property

 transferred must be avoided and recovered instead under 11 U.S.C § 550. It is not clear to the

 Court that § 542 turnover relief is appropriate under these facts even when coupled with a request

 for avoidance and recovery under § 550, but to the extent § 542 applies in this situation, the Court

 orders turnover of the funds in the Court registry to Valley Ridge.

 J. Judicial foreclosure

            Valley Ridge sought judicial foreclosure in its Valley Ridge Amended Petition. To the

 extent Valley Ridge has not already abandoned that claim, the Court denies it as moot given the

 sale of the Property and Valley Ridge’s recovery of the Registry Funds.

 K. Equitable subordination

            The parties’ Joint Pretrial Order lists the following contested issue of law: “Whether any

 lien or claim of [Silver State] and Morash should be equitably subordinated to all other liens,

 including Plaintiff’s liens, and whether such claim was properly pled, preserved, and asserted.”196

 The Court denies any such claim because neither Valley Ridge nor the 7901 Chapter 7 Trustee

 pled it, and in any event equitable subordination is not necessary for Valley Ridge to avoid the

 Foreclosure under Bankruptcy Code §§ 547 and 548 and to recover the Registry Funds under §

 550.




 196
       Joint Pretrial Order, Adv. ECF No. 83 ¶ 25, at 19,
                                                            72
Case 19-04043-mxm Doc 119 Filed 12/17/20              Entered 12/17/20 16:57:35       Page 73 of 84




 L. Defendants’ remaining affirmative defenses and counterclaims

        Silver State and Morash assert the following affirmative defenses and counterclaims that

 the Court has not already addressed.

        Affirmative Defenses and Counterclaims against Valley Ridge. In its Amended Answer

 and Counterclaims Against Valley Ridge, Silver State asserts the following affirmative defenses

 and counterclaims, each of which the Court overrules or denies:

            •   Affirmative Defense: Any lien or other right that Valley Ridge may have ever had

                against the Property has been extinguished as a result of the Foreclosure, and Valley

                Ridge has no in personam right or claim against Silver State.

                   o The Court overrules this affirmative defense because Valley Ridge is

                       recovering the Registry Funds in its capacity as owner of the Chapter 5

                       causes of action of 7901’s bankruptcy estate, and not in its capacity as a

                       secured creditor of Silver State. Valley Ridge’s entitlement to the Registry

                       Funds under 11 U.S.C. §§ 547, 548, and 550 is outlined above.

            •   Affirmative Defense: Any action to foreclose on any alleged mechanic’s lien is

                barred by res judicata as something that could and should have been brought in the

                prior action confirming Valley Ridge’s arbitration award.

                   o The Court overrules this affirmative defense because Valley Ridge is

                       recovering the Registry Funds in its capacity as owner of the Chapter 5

                       causes of action of 7901’s bankruptcy estate, and not in its capacity as a

                       secured creditor of Silver State. Valley Ridge’s entitlement to the Registry

                       Funds under 11 U.S.C. §§ 547, 548, and 550 is outlined above.

                                                 73
Case 19-04043-mxm Doc 119 Filed 12/17/20            Entered 12/17/20 16:57:35       Page 74 of 84




          •   Affirmative Defense: Valley Ridge should be barred from pursuing any recovery

              under principles of latches, unclean hands, and estoppel, because if Valley Ridge

              had a lien against the Property at one time, Valley Ridge intentionally delayed any

              action to foreclose on that lien since that lien would have been subject to multiple

              superior lien interests, instead waiting until a purchaser acquired title to the

              Property and only then seeking to enforce its alleged inferior lien after superior

              liens were paid or extinguished by the purchaser.

                 o The Court overrules this affirmative defense because Valley Ridge is

                     recovering the Registry Funds in its capacity as owner of the Chapter 5

                     causes of action of 7901’s bankruptcy estate, and not in its capacity as a

                     secured creditor of Silver State. Valley Ridge’s entitlement to the Registry

                     Funds under 11 U.S.C. §§ 547, 548, and 550 is outlined above.

          •   Counterclaim: Silver State seeks declaratory relief that Valley Ridge has no claim,

              lien, or right against Silver State or against the Property or its proceeds. Silver

              State’s argument is premised on the alleged superiority of Silver State’s City Lien

              over Valley Ridge’s mechanic’s lien and judicial lien against the Property.

                 o The Court denies this counterclaim because Valley Ridge is recovering the

                     Registry Funds in its capacity as owner of the Chapter 5 causes of action of

                     7901’s bankruptcy estate, and not in its capacity as a secured creditor of

                     Silver State. Valley Ridge’s entitlement to the Registry Funds under 11

                     U.S.C. §§ 547, 548, and 550 is outlined above.

          •   Counterclaim: Silver State seeks quiet title to the Property. Silver State’s argument

                                               74
Case 19-04043-mxm Doc 119 Filed 12/17/20                 Entered 12/17/20 16:57:35         Page 75 of 84




                 is premised on the alleged superiority of Silver State’s City Lien over Valley

                 Ridge’s mechanic’s lien and judicial lien against the Property.

                     o The Court denies this counterclaim because Valley Ridge is recovering the

                         Registry Funds in its capacity as owner of the Chapter 5 causes of action of

                         7901’s bankruptcy estate, and not in its capacity as a secured creditor of

                         Silver State. Valley Ridge’s entitlement to the Registry Funds under 11

                         U.S.C. §§ 547, 548, and 550 is outlined above.

             •   Counterclaim: Silver State seeks an award of attorney’s fees and costs.

                     o The Court denies this counterclaim because the Court finds and concludes

                         that it would not be equitable and just to award Silver State attorney’s fees

                         or costs. 197

         Affirmative Defenses and Counterclaims against 7901 Chapter 7 Trustee. In its Answer

 and Counterclaims Against 7901 Chapter 7 Trustee, which Silver State now asserts against Valley

 Ridge, Silver State asserts the following affirmative defenses and counterclaims, each of which

 the Court overrules or denies.

             •   Affirmative Defense: The Trustee, standing in the shoes of Valley Ridge, should

                 be barred by latches, unclean hands, and estoppel, from seeking to avoid the

                 transfer, because Valley Ridge intentionally delayed any action to foreclose on its

                 lien because it did not want to service higher-priority debt, instead waiting until a

                 purchaser at foreclosure purchased the property to spring its claims against such



 197
    See TEX. BUS. & COMM. CODE § 24.013 (“[T]he court may award costs and reasonable attorney’s fees as are
 equitable and just.”).
                                                    75
Case 19-04043-mxm Doc 119 Filed 12/17/20           Entered 12/17/20 16:57:35       Page 76 of 84




              purchaser, to the purchaser’s detrimental reliance and prejudice.

                 o The Court overrules this affirmative defense because Valley Ridge is

                     recovering the Registry Funds in its capacity as owner of the Chapter 5

                     causes of action of 7901’s bankruptcy estate, and not in its capacity as a

                     secured creditor of Silver State. Valley Ridge’s entitlement to the Registry

                     Funds under 11 U.S.C. §§ 547, 548, and 550 is outlined above. Latches,

                     unclean hands, and estoppel are not valid defenses under §§ 547, 548, and

                     550, and even if they were valid defenses, Silver State has not proven that

                     they apply. All equities in this case favor Valley Ridge, not Silver State.

          •   Affirmative Defense: The Trustee has no secured claim because she did not file a

              secured claim proof of claim by the Bar Date.

                 o The Court overrules this affirmative defense because Valley Ridge is

                     recovering the Registry Funds in its capacity as owner of the Chapter 5

                     causes of action of 7901’s bankruptcy estate, and not in its capacity as a

                     secured creditor of Silver State. Valley Ridge’s entitlement to the Registry

                     Funds under 11 U.S.C. §§ 547, 548, and 550 is outlined above. Valley

                     Ridge, standing in the shoes of the 7901 Chapter 7 Trustee, is recovering as

                     the rightful owner of the Registry Funds and not merely as a secured creditor

                     with respect to the Registry Funds. In any event, the 7901 Chapter 7 Trustee

                     Proof of Claim adequately and timely notified Silver State that the 7901

                     Chapter 7 Trustee sought recovery under 11 U.S.C. §§ 547, 548, and 550.

                     The 7901 Chapter 7 Trustee Proof of Claim also notified Silver State that

                                              76
Case 19-04043-mxm Doc 119 Filed 12/17/20           Entered 12/17/20 16:57:35      Page 77 of 84




                     the Property was property of 7901’s bankruptcy estate and that the sale

                     proceeds belonged to the 7901 bankruptcy estate under § 541 and should be

                     turned over to the 7901 estate under § 542.

          •   Affirmative Defense: The Trustee has no conspiracy claim because she did not file

              a claim for conspiracy by the Bar Date.

                 o The Court overrules this affirmative defense because the 7901 Chapter 7

                     Trustee Proof of Claim—although it did not use the term “conspiracy”—

                     adequately preserved the claim by putting the Defendants on fair notice of

                     the facts underlying the claim.

          •   Counterclaim: Silver State seeks disallowance of the 7901 Chapter 7 Trustee Proof

              of Claim. Silver State’s arguments for disallowing the claim appear to be the same

              as those arguments against avoidance and recovery of the funds under Bankruptcy

              Code §§ 547, 548, and 550.

                 o The Court denies this counterclaim because Valley Ridge’s entitlement to

                     the Registry Funds under 11 U.S.C. §§ 547, 548, and 550 is outlined above.

          •   Counterclaim: Silver State seeks a surcharge against the proceeds from the sale of

              the Property under § 506(c) of the Bankruptcy Code.

                 o The Court denies this counterclaim because § 506(c) does not apply under

                     these facts. Under § 506(c), “The trustee may recover from property

                     securing an allowed secured claim the reasonable, necessary costs and

                     expenses of preserving, or disposing of, such property to the extent of any

                     benefit to the holder of such claim, including the payment of all ad valorem

                                              77
Case 19-04043-mxm Doc 119 Filed 12/17/20                    Entered 12/17/20 16:57:35        Page 78 of 84




                             property taxes with respect to the property.” 198

                                    Valley Ridge is recovering the Registry Funds in its capacity as

                                     owner of the Chapter 5 causes of action of 7901’s bankruptcy estate,

                                     and not in its capacity as a secured creditor of Silver State. It would

                                     violate the letter and the spirit of § 506(c) to allow a surcharge when

                                     Silver State—which had intimate and direct knowledge of 7901’s

                                     intent to hinder, delay, and defraud Valley Ridge—has no defenses

                                     to avoidance and recovery of the funds under the Bankruptcy Code

                                     sections that actually apply: §§ 547, 548, and 550.

                 •   Counterclaim: Silver State seeks an award of attorney’s fees and costs.

                         o The Court denies this counterclaim because the Court finds and concludes

                             that it would not be equitable and just to award Silver State attorney’s fees

                             or costs. 199

            Morash Counterclaim.

                 •   In his Morash Counterclaim, Morash seeks an award of attorney’s fees, interest,

                     and expenses.

                         o The Court denies this counterclaim because the Court finds and concludes

                             that (a) it would not be equitable and just to award Morash attorney’s fees

                             or expenses, 200 and (b) Morash has not shown any entitlement to interest.


 198
       11 U.S.C. § 506(c).
 199
     See TEX. BUS. & COMM. CODE § 24.013 (“[T]he court may award costs and reasonable attorney’s fees as are
 equitable and just.”).
 200
     See id.
                                                       78
Case 19-04043-mxm Doc 119 Filed 12/17/20                    Entered 12/17/20 16:57:35            Page 79 of 84




         Affirmative Defense regarding Plan and Confirmation Order. The Defendants argue that

 the Plan and Confirmation Order bar Valley Ridge from recovering the Registry Funds until all

 appeals in this litigation are exhausted and Valley Ridge’s “claim” is “allowed” by “Final Order”;

 only then (according to the Defendants) will Valley Ridge be entitled to recover the Registry

 Funds. The Defendants never amended their answers in this litigation to include this argument,

 and the Court doubts that it was preserved by a vague reference in the Joint Pretrial Order to a

 contested issue concerning “[w]hether execution shall issue for the recovery of all amounts due to

 Plaintiff in any Final Judgment,” 201 or by other vague references in the Joint Pretrial Order. Even

 if this argument was not waived, the Court rejects it.

         The Defendants first point to language in the Confirmation Order providing that the “extent

 and validity” of Valley Ridge’s claims will be determined in this litigation by a “Final Order,”202

 which the Plan defines to mean after exhaustion of all appeals. 203 The Court agrees that the extent

 and validity of Valley Ridge’s claims will be determined by a Final Order, but that language does

 not address when and if the Registry Funds will be released and paid to Valley Ridge.

         The Defendants next point to language in the Plan that provides, “The Valley Ridge

 Secured Claim, to the extent Allowed, shall be paid from the Registry Funds.” 204 According to

 the Defendants, because Valley Ridge’s claim will not be “Allowed” until there is a “Final Order,”

 the Registry Funds cannot be paid now to Valley Ridge. That language is in the Plan, which was


 201
     Joint Pretrial Order Adv. ECF No. 83 ¶ 24, at 19. The Defendants did not raise the issue until they filed an
 objection to Valley Ridge’s post-trial motion for turnover of the Registry Funds. See Adv. ECF Nos. 103 (motion),
 108 (objection). These Amended Findings of Fact and Conclusions of Law, and the related final judgment to be
 entered, dispose of this issue.
 202
     Confirmation Order at 4.
 203
     Plan at 5.
 204
     Plan § 4.2, at 8.
                                                       79
Case 19-04043-mxm Doc 119 Filed 12/17/20                       Entered 12/17/20 16:57:35              Page 80 of 84




 filed on October 31, 2019. Valley Ridge objected to the Plan, arguing (among other things) that

 Valley Ridge would be entitled to the Registry Funds if it prevailed in this litigation. 205 The parties

 then agreed to the following language in the Confirmation Order:

          ORDERED that, notwithstanding anything contained in the Plan or in this Order to
          the contrary, all issues in the TUFTA Action shall remain wholly unaffected by the
          Plan and the TUFTA Action shall be tried as though the Plan had not been
          confirmed, subject only to the transfer of any right of the Debtor and the Estate to
          the Liquidating Debtor. Without limiting the generality of the foregoing, no
          injunction contained in the Plan, including in section 8.2 of the Plan, has any effect
          on the TUFTA Action. 206

 The Court finds and concludes that this specific language in the Confirmation Order, which was

 agreed to after Valley Ridge filed its Confirmation Objection, controls over the Plan language that

 otherwise would require Valley Ridge to wait (potentially years) for a “Final Order” before

 receiving the Registry Funds.

 M. Attorney’s fees and costs

          After the Court entered its original Findings of Fact and Conclusions of Law, Valley Ridge

 filed its Motion for Award of Attorneys’ Fees and Costs and Brief in Support (the “Motion for

 Fees”). 207 Through the Motion for Fees, Valley Ridge requests (a) $163,855.00 in attorney’s fees

 billed to it by its counsel, Stinson LLP (“Stinson”); (b) $29,160.00 in attorney’s fees that were

 billed to the Chapter 7 Trustee in 7901’s involuntary bankruptcy by her counsel, Singer & Levick;


 205
     See Valley Ridge Roofing and Construction, LLC’s Objections to Debtor’s Plan of Liquidation, Case No. 19-41579,
 ECF No. 134 (the “Confirmation Objection”). The Court does not agree with the Defendants’ narrow interpretation
 of the Confirmation Objection. Valley Ridge was concerned not only about the Plan injunction’s effect on this
 Adversary Proceeding (Confirmation Objection ¶ 11), but also generally about how the Plan should not be permitted
 to prevent Valley Ridge from obtaining the Registry Funds if it prevailed in this litigation. See, e.g., Confirmation
 Objection ¶¶ 3, 4, 6, 7. Therefore, the agreed language in the Confirmation Order, which the Court is about to address,
 cannot be considered as addressing only Valley Ridge’s concern with the Plan injunction.
 206
     Confirmation Order at 5. To the extent there is any ambiguity in the language of the Plan or Confirmation Order,
 the Court construes it against the drafter, Silver State.
 207
     Adv. ECF No. 101.
                                                          80
Case 19-04043-mxm Doc 119 Filed 12/17/20                     Entered 12/17/20 16:57:35             Page 81 of 84




 (c) $2,702.90 in court costs; and (d) a conditional award of appellate attorney’s fees if Silver State

 or Morash chooses to appeal the ultimate judgment in this case. The Court has reviewed the

 Motion for Fees, the Defendants’ objection,208 and Valley Ridge’s reply 209 and has considered the

 testimony of Mr. Bagelman, the exhibits admitted into evidence, and the arguments of counsel

 made during the hearing on the Motion for Fees. 210

         Under TUFTA, Valley Ridge is entitled to recover costs and reasonable attorney’s fees as

 are equitable and just.211 The general rule is that a claimant must segregate recoverable from

 unrecoverable fees. 212 An exception exists when fees are based on claims arising out of the same

 transaction that are so intertwined and inseparable as to make segregation impossible. 213 In other

 words, only when discrete legal services advance both a recoverable and unrecoverable claim are

 they so intertwined that they need not be segregated. 214

         The Defendants raise three arguments in opposition to the Motion for Fees, two of which

         have merit.

         First, the Defendants argue that the Court should decline to award any fees at all given the

 Defendants’ efforts to maintain and sell the Property. According to the Defendants, the fees and

 costs they incurred to maintain and sell the Property dwarf the attorney’s fees incurred by Valley

 Ridge, so Valley Ridge allegedly would receive a windfall if it were to recover any attorney’s fees.


 208
     Defendants’ Objection to Motion for Award of Attorney’s Fees, Adv. ECF No. 106.
 209
     Valley Ridge Roofing and Construction, LLC’s Reply in Support of Motion for Award of Attorney’s Fees and Costs,
 Adv. ECF No. 112.
 210
     The hearing on the Motion for Fees was held on November 16, 2020.
 211
     See TEX. BUS. & COMM. CODE § 24.013 (“[T]he court may award costs and reasonable attorney’s fees as are
 equitable and just.”).
 212
     See Tony Gullo Motors I, L.P. v. Chapa, 212 S.W.3d 299, 314 (Tex. 2006).
 213
     Kinsel v. Lindsey, 526 S.W.3d 411, 427 (Tex. 2017).
 214
     Id.
                                                        81
Case 19-04043-mxm Doc 119 Filed 12/17/20              Entered 12/17/20 16:57:35       Page 82 of 84




 Although the Court considers the Defendants’ efforts to maintain and sell the Property when

 determining an equitable and just fee award, the Court believes it would not be equitable and just

 to deny all fees, especially considering the Defendants’ actions with respect to the fraudulent

 transfer that precipitated this litigation.

         Second, the Defendants argue that Valley Ridge should not recover for the attorney’s fees

 incurred by the Chapter 7 Trustee. The Court agrees. Valley Ridge made a business decision to

 purchase the Assigned Claims from the Chapter 7 Trustee. Valley Ridge is trying to recoup that

 purchase price, which it alleges was tied to the amount of attorney’s fees the Chapter 7 Trustee

 had incurred before she sold the Assigned Claims to Valley Ridge pursuant to the Settlement

 Order. There is no basis under TUFTA for Valley Ridge to recover another party’s attorney’s fees

 and costs, and the Court does not believe it would be equitable and just to do so in any event under

 these facts and circumstances.

         Third, the Defendants argue that Valley Ridge failed to segregate recoverable fees and

 costs from unrecoverable fees and costs, pointing to their own counsel’s ability to segregate fees

 and costs and noting specific examples of fees (such as fees related to Valley Ridge’s negotiations

 with the Chapter 7 Trustee to acquire estate causes of action) that are not recoverable. The Court

 agrees with the Defendants that Valley Ridge could have and should have segregated its

 recoverable fees and costs from its unrecoverable fees and costs. Although some of Stinson’s

 discrete legal services advance both a recoverable and unrecoverable claim, not all such services

 do. Based on all the evidence and considering the arguments of the parties, the Court finds and

 concludes that it would be equitable and just to award Valley Ridge $84,000 for fees and costs.

         In addition, the Court finds and concludes it would be equitable and just to grant Valley

                                                 82
Case 19-04043-mxm Doc 119 Filed 12/17/20                Entered 12/17/20 16:57:35         Page 83 of 84




 Ridge a conditional and award of (a) $75,000 in attorney’s fees if the Defendants appeal the final

 judgment to the United States District Court and the District Court affirms the judgment; (b)

 $75,000 in additional attorney’s fees if the Defendants appeal the final judgment to the Fifth Circuit

 and the Fifth Circuit affirms the judgment; (c) $100,000 in additional attorney’s fees if the

 Defendants petition for certiorari to the United States Supreme Court and that Court denies such

 petition; and (d); $175,000 in additional attorney’s fees if certiorari is granted but the United States

 Supreme Court affirms the judgment.

                                       VI.     CONCLUSION

        The Foreclosure is avoidable (a) as a preferential transfer under § 547 of the Bankruptcy

 Code; (b) as an actual fraudulent transfer under § 548(a)(1)(A) of the Bankruptcy Code; (c) as an

 actual fraudulent transfer under Texas Business and Commerce Code section 24.005(a)(1) and §

 544 of the Bankruptcy Code; and (d) as a constructive fraudulent transfer under Texas and

 Business and Commerce Code section 24.006(b) and § 544 of the Bankruptcy Code. Silver State

 has no valid defense (whether affirmative defense or otherwise) to avoidance of the Foreclosure

 or to Valley Ridge’s recovery of the funds under Bankruptcy Code §§ 542 and 550. In addition,

 Morash breached his fiduciary duties to 7901, and Morash and Silver State are jointly and severally

 liable for damages arising from that breach of fiduciary duty because Silver State conspired with,

 and aided and abetted, Morash in his breaches. Finally, Valley Ridge is entitled to an $84,000

 award of attorney’s fees and costs. All other relief requested by the parties—whether by pleading,

 motion, or oral request—is denied.

        The Court will enter a separate final judgment consistent with these Amended Findings of

 Fact and Conclusions of Law.

                                                   83
Case 19-04043-mxm Doc 119 Filed 12/17/20    Entered 12/17/20 16:57:35   Page 84 of 84



        # # # END OF AMENDED FINDINGS OF FACT AND CONCLUSIONS OF LAW # # #




                                       84
